Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 1 of 60 PageID #: 4066



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                  §
 KAIFI LLC,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Case No. 2:19-CV-00138-JRG
                                                  §
 AT&T CORP., AT&T                                 §
 COMMUNICATIONS, LLC, AT&T                        §
 MOBILITY LLC, AT&T SERVICES, INC.,               §
                                                  §
        Defendants.                               §
                                                  §

                         MEMORANDUM OPINION AND ORDER

       On March 31, 2020, the Court held a hearing via video teleconferencing to determine the

proper construction of the disputed claim terms in United States Patent No. 6,922,728 (“the ’728

Patent”). The Court has considered the arguments made by the Parties at the hearing and in their

claim construction briefs. (See Dkt. Nos. 62, 67, 68.) The Court has also considered the intrinsic

evidence and made subsidiary factual findings about the extrinsic evidence. See Phillips v. AWH

Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005); see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 135

S. Ct. 831, 841 (2015). The Court issues this Claim Construction Memorandum Opinion and Order

in light of these considerations.




                                          Page 1 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 2 of 60 PageID #: 4067



                                                 TABLE OF CONTENTS


I.     BACKGROUND ................................................................................................................ 3

II.    APPLICABLE LAW .......................................................................................................... 4

III.   THE PARTIES’ STIPULATED TERMS ........................................................................... 7

IV.    CONSTRUCTION OF DISPUTED TERMS ..................................................................... 7

                   A. “provides roaming of voice/data signals provided to the user” ..................... 7

                   B. “indoor network” and “outdoor wireless internet network” ........................ 10

                   C. “indoors” and “outdoors” ............................................................................. 18

                   D. “indoor system ID information” .................................................................. 22

                   E. “the data communication terminal may be connected with the indoor
                   network if the registered indoor system ID information is received” ................. 26

                   F. “by connecting with the outdoor wireless internet network if the registered
                   indoor system ID information is not received” ................................................... 30

                   G. “location information” ................................................................................. 34

                   H. “location register” and “the location register” ............................................. 37

                   I. “the indoor wireless connection module” ..................................................... 42

                   J. “mobile IP”.................................................................................................... 46

                   K. “a second step of determining whether when indoor system ID information
                   is received by the data communication terminal and the received indoor system
                   ID information is identical to indoor system ID information stored in the location
                   register” ............................................................................................................... 50

                   L. “a fourth step of connecting with the internet network by switching
                   connection of the data communication terminal from the outdoor wireless
                   internet network to the indoor gateway and making wireless communications
                   through the indoor gateway and an indoor wireless connection module” .......... 54

                   M. “a seventh step of switching the connection of the data communication
                   terminal from the indoor gateway to the outdoor wireless internet network and
                   performing the first step again” ........................................................................... 58

V.     CONCLUSION ................................................................................................................. 60



                                                           Page 2 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 3 of 60 PageID #: 4068



          I.      BACKGROUND

        The ’728 Patent, titled “Optimal Internet Network Connecting and Roaming System and

Method Adapted for User Moving Outdoors or Indoors,” issued on July 26, 2005, and bears an

earliest priority date of June 20, 2001. Plaintiff submits: “The claimed invention enables seamless

switching of communication services between different network types, an indoor network (e.g.,

Wi-Fi) and an outdoor wireless internet network (e.g., cellular).” (Dkt. No. 62 at 1.) The Abstract

of the ’728 Patent states:

        The present invention relates to an internet network connecting and roaming system
        and method providing internet communication service to a data communication
        carried by a user moving indoors or outdoors. In the present invention, the user is
        provided with a communication service by connecting with an outdoor wireless
        internet network such as an outdoor wireless LAN or packet network when the user
        is located outdoors. Then, upon receiving indoor system ID information, it is
        determined whether the received indoor system ID information is identical to stored
        indoor system ID information. If the two indoor system ID informations are
        identical to each other, the communication route of the data communication
        terminal is switched from the outdoor wireless internet network to the indoor
        gateway, and makes wireless communications with the indoor gateway through an
        indoor wireless connection module. Before the switching of the communication
        route, the location of the data communication terminal is authenticated by a location
        register and stored therein.

        Claim 1 of the ’728 Patent is an illustrative claim and recites the following elements

(disputed terms in italics):

                   1. An internet network connecting and roaming system providing
                         internet communication service to a data communication
                         terminal of a user moving indoors or outdoors, using an
                         outdoor wireless internet network including an antenna, a
                         router and a location register, and an indoor network
                         including an indoor gateway connectable with an internet
                         network, the system comprising:
                   a data communication terminal that includes an indoor wireless
                         connection module and stores registered indoor system ID
                         information, so that the data communication terminal may
                         be connected with the indoor network if the registered
                         indoor system ID information is received and by connecting
                         with the outdoor wireless internet network if the registered
                         indoor system ID information is not received;



                                            Page 3 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 4 of 60 PageID #: 4069



                     an indoor gateway that includes an indoor wireless connection
                           module therein, broadcasts the indoor system ID
                           information, makes wireless communications with the data
                           communication terminal through the indoor wireless
                           connection module, and is connected with the internet
                           network via a wire;
                     a location register that stores location information of the data
                           communication terminal received through the indoor
                           network or outdoor wireless internet network; and
                     a router that determines the location of the data communication
                           terminal stored in the location register and provides
                           roaming of voice/data signals provided to the user by
                           selecting one of the indoor and the outdoor networks in
                           accordance with the determined location of the data
                           communication terminal.

          II.     APPLICABLE LAW

                A.       Claim Construction

       This Court’s claim construction analysis is guided by the Federal Circuit’s decision in

Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips, the Federal

Circuit reiterated that “the claims of a patent define the invention to which the patentee is entitled

the right to exclude.” Id. at 1312. The starting point in construing such claims is their ordinary and

customary meaning, which “is the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1312-13.

       However, Phillips made clear that “the person of ordinary skill in the art is deemed to read

the claim term not only in the context of the particular claim in which the disputed term appears,

but in the context of the entire patent, including the specification.” Id. at 1313. For this reason, the

specification is often ‘the single best guide to the meaning of a disputed term.’” Id. at 1315 (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979–81 (Fed.Cir.1995) (en banc), aff’d, 517

U.S. 370 (1996)) (internal quotation marks omitted). However, it is the claims, not the

specification, which set forth the limits of the patentee’s invention. Id. at 1312. Thus, “it is


                                             Page 4 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 5 of 60 PageID #: 4070



improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004). Other asserted or unasserted claims can also aid in determining a claim’s

meaning. See, e.g., Phillips, 415 F.3d at 1314 (explaining that use of “steel baffles” and “baffles”

implied that “baffles” did not inherently refer to objects made of steel).

       The prosecution history also plays an important role in claim interpretation as intrinsic

evidence of how the U.S. Patent and Trademark Office (“PTO”) and the inventor understood the

patent. Id. at 1317, see also Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed.

Cir. 2004) (noting that “a patentee’s statements during prosecution, whether relied on by the

examiner or not, are relevant to claim interpretation”); Aylus Networks, Inc. v. Apple Inc., 856 F.3d

1353, 1361 (Fed. Cir. 2017) (applying this principle in the context of inter partes review

proceedings). However, “because the prosecution history represents an ongoing negotiation

between the PTO and the applicant, rather than the final product of that negotiation, it often lacks

the clarity of the specification and thus is less useful for claim construction purposes.” Id. at 1318;

see also Athletic Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (noting that

ambiguous prosecution history may be “unhelpful as an interpretive resource”).

       Additionally, courts may rely on extrinsic evidence such as “expert and inventor testimony,

dictionaries, and learned treatises.” Id. at 1317. As the Supreme Court recently explained:

       In some cases . . . the district court will need to look beyond the patent’s intrinsic
       evidence . . . to consult extrinsic evidence in order to understand, for example, the
       background science or the meaning of a term in the relevant art during the relevant
       time period.

Teva, 135 S. Ct. at 841. However, the Federal Circuit has emphasized that such extrinsic evidence

is subordinate to intrinsic evidence. Phillips, 415 F.3d at 1317 (“[W]hile extrinsic evidence can



                                            Page 5 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 6 of 60 PageID #: 4071



shed useful light on the relevant art, we have explained that it is less significant than the intrinsic

record in determining the legally operative meaning of claim language.” (internal quotation marks

omitted)).

               B.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) 1

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). If it does not, the claim

fails § 112, ¶ 2 and is therefore invalid as indefinite. Id. at 2124. Whether a claim is indefinite is

determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Id. at 2130. As it is a challenge to the validity of a patent, the failure of any

claim in suit to comply with § 112 must be shown by clear and convincing evidence. Id. at 2130

n.10. “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc. v.

Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

1371 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).



1
 Because the application resulting in the ’408 Patent w a s filed before September 16, 2012, the
effective date of the America Invents Act (“AIA”), the Court refers to the pre-AIA version of §
112.


                                            Page 6 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 7 of 60 PageID #: 4072



         III.    THE PARTIES’ STIPULATED TERMS

       The Parties agreed to the construction of the following term in their March 16, 2020 P.R.

4-5(d) Joint Claim Construction Chart.

 Claim Term/Phrase                         Agreed Construction
 “registered indoor system ID information” “indoor system ID information for which the data
 (Claims 1–3, 5–7, 9–11)                   communication terminal has been granted access”


(Dkt. No. 72-1 at 11.) In view of the Parties’ agreement on the proper construction of the identified

terms, the Court hereby ADOPTS the Parties’ agreed constructions.

         IV.     CONSTRUCTION OF DISPUTED TERMS

       The Parties’ dispute the meaning and scope of sixteen terms or phrases in the ’728 Patent.

Each dispute is addressed below.

                A. “provides roaming of voice/data signals provided to the user”

      Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
 “provides roaming of        “provides uninterrupted             “allows the user’s voice/data
 voice/data signals          voice/data communication            communications to switch
 provided to the user”       service by automatically            between different network
                             switching network paths”            paths”

                     1. The Parties’ Positions

       The Parties agree that this term provides voice/data communications by switching network

paths. The Parties dispute whether the construction should include the additional limitations of:

(1) “uninterrupted;” (2) “automatically;” and (3) “communication service.” Plaintiff argues that

the patentee clarified how “roaming” should be construed in the context of the disclosure. (Dkt.

No. 62 at 15-16 (citing ʼ728 Patent at 3:13–15, 9:22–23, 10:1–2, 10:53–67, 11:1–3, 11:13–14,

12:4–5, 12:13–14, 12:19–23, 13:61–63, 13:58–60, 14:62–65; Dkt. No. 62-10 at ¶¶ 145–146).)

According to Plaintiff, the claimed “roaming” is uninterrupted voice and/or data communication

service by automatically switching network paths. (Id. at 16.) Plaintiff argues that Defendants’



                                           Page 7 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 8 of 60 PageID #: 4073



construction fails to consider how the specification defines this term. (Id. (citing Dkt. No. 62-6 at

¶ 27).)

          Defendants respond that Plaintiff proposes additional limitations that are not in the claims

and are unsupported by the specification. (Dkt. No. 67 at 13-14.) Defendants argue that the role of

the claimed “router” is literally to “route” or switch traffic to the indoor or outdoor network

depending on the location of the user. (Id. at 14 (citing ’728 Patent at 3:42‒47, 10:46‒52).)

Defendants further argue that Plaintiff does not cite anything in the claims or specification that

requires a lack of interruption when roaming. (Id.) Defendants also argue that Plaintiff quotes

excerpts from the specification out of context. (Id. (citing ’728 Patent at 11:1‒3, 12:19‒23).)

According to Defendants, there is nothing in the claims or specification in which the router is

described as “automatically” switching. (Id. at 15.) Finally, Defendants contend that there is

nothing in the specification stating that the router alone provides the “communication service.”

(Id.)

          Plaintiff replies that construing roaming as merely switching would read it out of the claims

since the claims already recite switching between the networks. (Dkt. No. 68 at 2 (citing ʼ728

Patent at 2:49–51, 4:35–38, 10:53–56).) According to Plaintiff, “roaming” is not just random. (Id.

at 3.) Plaintiff argues that the patent specification clearly describes the router and roaming. (Id.

(citing ’728 Patent at 1:8–16, 2:17–51, 3:9–15, 11:1–6, 11:63–12:24, 13:26–65, 14:62–67).)

                       2. Analysis

          The phrase “provides roaming of voice/data signals provided to the user” relates to asserted

Claims 1–3, 5–7, and 9–11 of the ’728 Patent. The Court finds that the intrinsic evidence indicates

that the recited “roaming” is switching the network path of the voice/data communications

automatically and without interruption. For example, the specification states that “[a]ccording to




                                              Page 8 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 9 of 60 PageID #: 4074



the present invention for accomplishing the aforementioned objects, network paths (i.e. connection

paths of a communication network) capable of connecting with the internet, a PSTN, or the like

are switched depending on whether a user is located indoors or outdoors.” ’728 Patent at 2:34–38

(emphasis added), see also id. at 3:13–15 (“The present invention can switch network paths to

provide the roaming service in accordance with the location information stored in the location

register) (emphasis added), 14:62–67 (“[T]here is another advantage in that the user can safely

make a call by automatically providing the roaming service for changing a communication path

from the indoor network to the outdoor wireless internet network…”) (emphasis added).

Accordingly, the Court finds that “roaming” includes switching the network path of the voice/data

communications.

       Regarding the “uninterrupted” limitation, Defendants argue that Plaintiff does not cite any

intrinsic evidence that requires a lack of interruption when roaming. (Dkt. No. 67 at 14). Contrary

to Defendants’ contention, the specification states “[t]hrough the above processes, the user who

has moved outdoors can continue a mobile communication without interruption.” ’728 Patent at

13:61–63 (emphasis added), see also id. at 10:63–67 ([T]he call can be made without interruption

although the user moves indoors. In particular, since the user utilizes the indoor network when

he/she is located indoors, the user can continuously make the call with the recipient at a lower

cost.”) (emphasis added), 12:12–18 (“[T]he internet data communications can be made without

interruption thereof although the user moves indoors. In particular, since the user utilizes the

indoor network when he/she is located indoors, the user can continuously make the internet data

communications at a lower cost.”) (emphasis added). Accordingly, the Court finds that “without

interruption” should be included in the construction.

       Regarding the “automatically” limitation, Defendants argue that there is nothing in the




                                           Page 9 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 10 of 60 PageID #: 4075



 claims or specification in which the router is described as “automatically” switching. (Dkt. No. 67

 at 15). The specification states that “when the user who is making the wireless internet data

 communications moves indoors, the communication connection according to the present invention

 is automatically switched from the wireless internet communications using the outdoor wireless

 LAN network to the wired internet communications using the indoor network.” ’728 Patent at

 12:18–23 (emphasis added), see also id. at 11:1–6 (“[T]he present invention can provide the user

 with the convenience of a call by automatically switching the connection to the outdoor mobile

 communication network when the indoor network is in an abnormal condition or the indoor

 network cannot be used upon incoming of a call.”) (emphasis added), 14:62–67 (“Further, there is

 another advantage in that the user can safely make a call by automatically providing the roaming

 service for changing a communication path from the indoor network to the outdoor wireless

 internet network when the indoor network is in an abnormal condition or the traffic is congested.”)

 (emphasis added). Accordingly, the Court finds that “automatically” should be included in the

 construction. Finally, in reaching its conclusion, the Court has considered the extrinsic evidence

 submitted by the Parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the phrases “provides roaming of

 voice/data signals provided to the user” to mean “provides switching the network path of the

 voice/data communications automatically and without interruption.”

                B. “indoor network” and “outdoor wireless internet network”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “indoor network”            “a wireless network identified      “wireless network based in a
                              by or corresponding to the          home or building”
                              indoor system ID information
                              broadcast by the indoor
                              gateway”


                                            Page 10 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 11 of 60 PageID #: 4076



  “outdoor wireless           “a (subscriber) network external “wireless network based outside
  internet network”           to the indoor network providing a home or building”
                              wireless internet connectivity”

                      1. The Parties’ Positions

        The Parties agree that “indoor network” and “outdoor wireless internet network” refer to

 different wireless networks, but disagree on how these networks should be defined. Plaintiff argues

 that Defendants’ construction fails to provide a meaningful distinction between the two networks.

 (Dkt. No. 62 at 8.) Plaintiff contends that the intrinsic evidence does not limit the indoor network

 to being “based in a home or building.” (Id. (citing ʼ728 Patent at 4:66–67, 6:66–67, 8:66–9:2;

 Dkt. No. 62-10 at ¶¶ 75, 80).) Plaintiff further contends that the placement of the indoor gateway

 is reflected in Dependent Claim 7, which limits the indoor gateway to “one of a home gateway

 and an IAD.” (Id.) According to Plaintiff, Defendants’ construction improperly limits the claims

 to an embodiment and violates the principle of claim differentiation. (Id. at 9.)

        Plaintiff also argues that Defendants’ expert agreed to a number of aspects about the indoor

 network. (Id. at 9-10 (citing Dkt. No. 62-5 at 209:3–7, 200:19–20, 208:17–20, 204:1–14, 205:24–

 208:20, 209:8–210:2, 196:24–197:6, 196:24–197:6, 248:25–249:4).) According to Plaintiff, the

 specification describes “indoor network” in terms of where the network is available, not where the

 equipment is placed. (Id. at 10 (citing ’728 Patent at 14:37–48; Dkt. No. 62-10 at ¶¶ 75-79, 80, 82;

 Dkt. No. 62-5 at 251:8–13).) Plaintiff argues that a person of ordinary skill in the art would not

 limit “indoor network” just to a home or building. (Id. (Dkt. No. Dkt. No. 62.10 at ¶¶ 75, 79–82).)

        Regarding the term “outdoor wireless internet network,” Plaintiff argues that the outdoor

 wireless internet network is repeatedly described as “an external mobile communication network.”

 (Id. at 11 (citing ʼ728 Patent at 1:36–40, 1:61, 2:30–33, 5:38, 8:41–43).) According to Plaintiff,

 the outdoor wireless internet network is simply a different network that is external to the indoor

 network. (Id.) Plaintiff also contends that the specification describes the outdoor wireless network


                                            Page 11 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 12 of 60 PageID #: 4077



 as a “subscriber network.” (Id. (citing ʼ728 Patent at 6:8–9, 6:51–52, 7:55–56, 9:14–15, 5:42–44;

 Dkt. No. 62-10 at ¶¶ 69–84, 88–103).) Plaintiff further argues that the outdoor wireless internet

 network need not be geographically different from the indoor network. (Id. (citing Dkt. No. 62-10

 at ¶ 93).) Plaintiff contends that the specification allows for an indoor network connection even

 where the outdoor wireless internet network is available. (Id. at 12 (citing Dkt. No. 62-10 at ¶¶

 97–100, 174; Dkt. No. 62-5 at 19:16–24).)

        Defendants respond that an indoor network is a network based in a home or building, and

 an outdoor network is based outside a home or building. (Dkt. No. 67 at 5-6 (citing ’728 Patent at

 6:8–9, 6:34–36, 6:6–7:5, 14:38–39; Dkt. No. 67-14 at 202:5–24, 203:5–8).) Defendants argue that

 their constructions have nothing to do with the physical placement of equipment, and that Claim

 7 limits the type of network equipment. (Id. at 6.) Defendants further argue that they do not dispute

 that the patent allows the indoor and outdoor networks to overlap in space. (Id. at 7.)

        Regarding Plaintiff's construction, Defendants argue that Plaintiff admits its proposals have

 no association with physical structures. (Id.) Defendants contend that Plaintiff’s reliance on

 circular definitions reads “indoor” and “outdoor” squarely out of the claims. (Id. at 7-8 (citing Dkt.

 No. 67-15 at 98:6–19, 113:15–20, 114:4–12, 122:23–123:8, 126:21–127:6, 176:19‒178:11,

 182:3‒13, 200:20‒201:2; Dkt. No. 62-10 at ¶¶ 66‒103).) Defendants argue that their construction

 give “indoor”/“outdoor” their common English meanings. (Id. at 9.) Defendants also contend that

 Plaintiff’s constructions improperly limits outdoor networks to “subscriber” networks. (Id.)

 Finally, Defendants argue that the specification’s invocations of “external” do not limit the

 “outdoor” network as Plaintiff contends, but rather refer to a different network. (Id. (citing ’728

 Patent at 8:31–46).) According to Defendants, “external” and “outdoor” are not used

 interchangeably by the patent. (Id.)




                                            Page 12 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 13 of 60 PageID #: 4078



        Plaintiff replies that Defendants’ constructions provide no meaningful distinction between

 the two networks. (Dkt. No. 68 at 1.) Plaintiff contends that its constructions give these technical

 terms precise meaning as described in the specification. (Id. (citing ʼ728 Patent at 1:36–40, 1:61,

 2:30–33, 3:16–21, 5:38, 6:8–9, 6:26–28, 6:51–52, 7:55–56, 8:41–43, 9:14–15, 14:37–48).)

 According to Plaintiff, the specification teaches that the indoor network is characterized by its

 “range,” and not by being physically located in a building or structure. (Id. (citing ’728 Patent at

 2:60–67, 14:38–42).) Plaintiff argues that there is no circularity because the indoor system ID

 information is unique. (Id.) According to Plaintiff, construing disputed terms in relation to one

 another is both permissible and proper here. (Id.)

                      2. Analysis

        The terms “indoor network” and “outdoor wireless internet network” relate to asserted

 Claims 1, 5, and 12 of the ’728 Patent. The Court finds that the terms are used consistently in the

 claims and are intended to have the same general meaning in each claim. The Parties agree that

 the “indoor network” and “outdoor wireless internet network” are different wireless networks. The

 Court agrees. The specification discloses that one advantage of the disclosed system is that “the

 user can safely make a call by automatically providing the roaming service for changing a

 communication path from the indoor network to the outdoor wireless internet network.” ’728

 Patent at 14:62–65. The specification further states that the “indoor network” is a network that

 broadcasts system ID information able to be received within an interior of a structure. Specifically,

 the specification states that “the term ‘indoors’ can mean the interior of all kinds of constructions

 such as buildings or houses. In particular, the term ‘indoors’ can mean any regions within a range

 capable of receiving the system ID information of the indoor network identical to that registered

 into the data communication terminal.” ’728 Patent at 14:39–43 (emphasis added), see also id. at




                                            Page 13 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 14 of 60 PageID #: 4079



 9:1–2 (“The home gateway is generally installed in a house, and the IAD is installed in a

 building.”). Thus, a person of ordinary skill in the art would understand that the “indoor network”

 is the network that broadcasts system ID information able to be received within an interior of a

 structure. See, e.g., ’728 Patent at 13:41–43 (“Then, if the user moves outdoors, the PDA 10 cannot

 receive the indoor system ID information broadcasted from the indoor gateway 100 (step 538).”).

        The specification further states that the term “‘outdoor’ is regarded as a region incapable

 of receiving the system ID information of the indoor network through the data communication

 terminal.” ’728 Patent at 14:43–46. The specification explains that an “outdoor wireless internet

 network” can “support several tens to several hundreds of users and cover a range of several

 kilometers.” Id. at 7:1–5. Thus, the “outdoor wireless internet network” is a different network

 because it does not broadcast system ID information of the indoor network, but instead provides a

 different network path to internet connectivity. Figure 2 illustrates an example of an “indoor

 network” and an “outdoor wireless internet network.”




 Id. at Figure 2. Regarding Figure 2, the specification states the following:

        FIG. 2 is a block diagram showing the configuration of the optimal wireless internet


                                            Page 14 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 15 of 60 PageID #: 4080



        network connecting and roaming system adapted for the user who moves indoors
        or outdoors according to the present invention. As shown in FIG. 2, the system of
        the present invention comprises of an outdoor wireless LAN network including the
        access point 22, the antenna 32 and the router 40 or the wireless packet network
        including the BTS 90, the BSC 91 and the router 40, as shown in FIG. 1; an indoor
        network including an indoor gateway 100; and an external network including the
        location register 80, the internet 50 including a plurality of internet servers, a VoIP
        gateway 60 and a PSTN.

 Id. at 8:32–43 (emphasis added). As the specification indicates, Figure 2 illustrates and identifies

 four different networks: (1) an “indoor network;” (2) an “outdoor wireless LAN network;” (3) a

 “wireless packet network;” and (4) an “external network.” Thus, the “indoor network” is a different

 network from the “outdoor wireless LAN network” and the “wireless packet network,” because it

 provides a different network path to internet connectivity (i.e., the “external network”).

        Turning to the Parties’ constructions, Defendants contend that Plaintiff incorrectly argues

 that Defendants’ construction depends on “the placement of the network equipment.” (Dkt. No.

 67 at 6.) Defendants argue that its constructions have nothing to do with the physical placement

 of equipment. (Id.) According to Defendants, their constructions focus on where the networks

 primarily serve users. (Id.) Defendants also contend that their constructions do not require the

 indoor and outdoor networks to be “geographically different.” (Id. at 7.)

        Defendants concede that the specification allows the indoor and outdoor networks to

 overlap in space. (Id.) Thus, Defendants argue that the proposed “based in” and “based outside”

 do not mean “exclusively in” or “exclusively outside.” (Id.) The Court agrees that the specification

 indicates that the networks can overlap in space, and that the distinction is that the “indoor

 network” is a network that broadcasts system ID information able to be received within an interior

 of a structure. However, the Court disagrees that the “outdoor network” should be construed to

 mean “based outside a home or building.” Defendants’ construction is ambiguous and confusing

 given that Defendants agree that the networks can overlap in space.



                                            Page 15 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 16 of 60 PageID #: 4081



         However, the Court agrees with Defendants that Plaintiff’s constructions fails to associate

 the term “indoor” to an interior of a structure, and also fails to adequately distinguish the “outdoor

 wireless internet network” from the “indoor network.” Plaintiff’s constructions would expand the

 scope of the term “indoor network” to include any wireless network, even a network that is not

 associated with a structure. This would read the term “indoor” out of the claims. Indeed, Plaintiff’s

 expert concedes that a Wi-Fi network set up anywhere, even in an open field with no physical

 structure would be an “indoor network” simply because it is a LAN. (Dkt. No. 67-15 at 176:19‒

 178:11, 200:20‒201:2). This is inconsistent with the specification’s repeated description of a user

 being located indoors, moving from indoors to outdoors, or vice versa:

         First, in the present invention, when a user is located indoors, an indoor wireless
         connection module and an indoor gateway (a gateway such as a home gateway or
         an IAD disposed in a home or building, or an internet communication apparatus)
         are used. Further, when the user is located outdoors, an ordinary outdoor wireless
         internet network is used. Therefore, when the user moves indoors, the present
         invention allows the connection with the communication network to be switched
         from the ordinary outdoor wireless internet network to an indoor communication
         network in which the communication is made through an indoor wireless
         connection module.

 ’728 Patent at 4:64–5:8. Plaintiff argues that “patio areas, amusement parks and open-air malls

 may have indoor gateways and therefore indoor networks.” (Dkt. No. 62 at 10). As discussed

 above, Defendants concede that the specification allows the indoor and outdoor networks to

 overlap in space, and that their construction of “based in” and “based outside” do not mean

 “exclusively in” or “exclusively outside.” (Dkt. No. 67 at 7.)

         To the extent that Defendants argue that the “indoor network” cannot also broadcast system

 ID information outside an interior of a structure, the Court rejects this argument. The scope of the

 claims only requires the “indoor network” to broadcast system ID information able to be received

 within an interior of a structure, and does not preclude a wireless signal that extends beyond the

 interior of the structure (e.g., an outdoor area, patio area, etc.). Indeed, Defendants agree that “[t]he


                                              Page 16 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 17 of 60 PageID #: 4082



 wireless signals might extend beyond the walls of the building in some places . . .” (Id. at 10.)

        Turing to Plaintiff’s constructions, Plaintiff argues the specification “uses indoors and

 outdoors in a colloquial sense.” (Dkt No. 62 at 10.) Plaintiff’s constructions, however, have

 nothing to do with the colloquial meaning of “indoor” and “outdoor.” Indeed, Plaintiff’s

 construction ignores the specification repeated disclosure of the roaming service that allows a user

 to move from outdoors to indoors and vice versa. See, e.g., ’728 Patent at 11:12–15 (“FIG. 4 is a

 flowchart illustrating how an automatic connection switching service is provided when the user

 moves indoors during the wireless data communications according to an embodiment of the

 present invention”) (emphasis added), 12:51–55 (“FIG. 5 is a flowchart illustrating how a

 connection switching service is provided when the user moves outdoors while making a wireless

 call according to an embodiment of the present invention, wherein the Bluetooth module is used

 for the indoor wireless connection module.”) (emphasis added).

        Plaintiff’s construction also limits outdoor networks to “subscriber” networks. There is no

 reason to limit the “outdoor wireless internet network” to a “subscriber” network. Similarly,

 Plaintiff also includes “external” in its construction for “outdoor” network. However, the

 “external” network in Figure 2 is described separately from the “outdoor” network. See ’728 Patent

 at 8:31–46. Thus, “external” and “outdoor” are not used interchangeably in the specification.

        Finally, Plaintiff argues that the placement of the indoor gateway is reflected in Dependent

 Claim 7. The Court agrees that Dependent Claim 7 provides a further limitation of Claim 1. The

 Court’s construction does not limit the placement of the indoor gateway. Instead, it only requires

 that the indoor network broadcasts system ID information able to be received within an interior of

 a structure. In other words, the scope of the claims allow for equipment located exterior to a

 structure so long as the broadcast system ID information is able to be received within an interior




                                            Page 17 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 18 of 60 PageID #: 4083



 of a structure. Finally, in reaching its conclusion, the Court has considered the extrinsic evidence

 submitted by the Parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the term “indoor network” to mean

 “a network that broadcasts system ID information able to be received within an interior of

 a structure,” and construes the term “outdoor wireless internet network” to mean “a wireless

 network that provides a different network path to internet connectivity than the indoor

 network.”

                C. “indoors” and “outdoors”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “indoors”                   This term has a plain and           “region capable of receiving the
                              ordinary meaning to a person of     system ID information on the
                              ordinary skill in the art, and      indoor network through the data
                              does not require construction.      communication terminal”
  “outdoors”                  This term has a plain and           “region incapable of receiving
                              ordinary meaning to a person of     the system ID information of the
                              ordinary skill in the art, and      indoor network through the data
                              does not require construction.      communication terminal”

                      1. The Parties’ Positions

        The Parties dispute whether the patentee explicitly defined “indoors” and “outdoors,” as

 Defendants contend. Plaintiff argues that “indoors” and “outdoors” are not technical terms of art

 and do not have strictly defined technical usage. (Dkt. No. 62 at 16 (citing Dkt. No. 62-10 at ¶

 165).) Plaintiff contends that the specification indicates that “indoors” more generally reflects the

 capability of receiving the system ID information of the indoor network. (Id. at 17 (citing ’728

 Patent at 14:40–48; Dkt. No. 62-10 at ¶¶ 166–167, 169).) Plaintiff argues that the specification

 does not refer to “outdoors” as the exterior of structures. (Id. (citing ʼ728 Patent at 12:24–45; Dkt

 No. 62-10 at ¶¶ 173–75).) Plaintiff also contends that Defendants’ construction would improperly




                                            Page 18 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 19 of 60 PageID #: 4084



 exclude the QoS embodiment, in which the indoor network and outdoor wireless internet network

 are both available in the same region. (Id.)

        Plaintiff further argues that “indoors” and “outdoors” never appear in the body of Claim 1.

 (Id. at 18.) According to Plaintiff, “indoors” and “outdoors” are used merely as shorthand to tell

 the location register when the data communication terminal is connected to the indoor network or

 not. (Id. (citing Dkt. No. 62-10 at ¶ 181).) Plaintiff also argues that Defendants’ attempt to turn

 colloquial terms into strict technical definitions provides no benefit and creates confusion. (Id.)

 Finally, Plaintiff contends that Defendants’ expert admitted at his deposition that Defendants’

 construction creates uncertainty and confusion. (Id. at 18-19 (citing Dkt. No. 62-5 at 245:4–251:7,

 235:17–237:8).)

        Defendants respond that their constructions for “indoors” and “outdoors” adopt the

 patentee’s own lexicography. (Dkt. No. 67 at 10 (citing’728 Patent at 14:43–48).) Defendants

 argue that these definitions make sense because they “ensure that the claimed invention is

 operative and maximizes the patent’s stated goals, in view of the physical realities of wireless

 networks.” (Id.) According to Defendants, defining the “indoors” and “outdoors” this way allows

 the terminal to connect to the indoor network wherever it is available, and to fall back to the

 outdoor network where the indoor network is not available, thereby maximizing the stated benefits

 of the indoor network. (Id. at 11.) Defendants argue that they agree the outdoor network may

 extend to the indoors. (Id. (citing ’728 Patent at 1:61–67, 12:6–12, 6:34–36, 7:1–5, 14:38–48).)

 Defendants contend that it is the specification that defines the “indoors” and “outdoors” as

 mutually exclusive. (Id. (citing ’728 Patent at 14:43‒48).)

        Finally, Defendants argue that the plain and ordinary meanings of “indoors” and

 “outdoors” are the interiors and exteriors of homes and buildings. (Id. at 11-12.) Defendants




                                            Page 19 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 20 of 60 PageID #: 4085



 contend that Plaintiff disconnects “indoor network” from anything to do with the actual indoors.

 (Id. at 12.) Defendants argue that Plaintiff’s positions highlight the inconsistency in its own

 constructions, and demonstrate that their constructions are correct. (Id.)

        Plaintiff replies that Defendants’ proposal to construe “indoors” and “outdoors” as

 mutually exclusive is contradictory. (Dkt. No. 68 at 3.) Plaintiff argues that the passage cited by

 Defendants indicates what these terms can mean. (Id.) Plaintiff further argues that these are non-

 technical terms. (Id. (citing Dkt. No. 62-10 at ¶¶ 165–167.). According to Plaintiff, there is no

 genuine evidence that the inventor intended to apply strict technical definitions to words that have

 a common vernacular usage and understanding. (Id.) Plaintiff also contends that Defendants

 improperly conflate “indoors” with “indoor network,” and “outdoors” with “outdoor wireless

 internet network.” (Id.) Plaintiff argues that the standalone terms are different from the technical

 terms reciting the networks. (Id. at 3-4.)

                      2. Analysis

        The terms “indoors” and “outdoors” relates to asserted Claims 1, 4, 5, and 12 of the ’728

 Patent. The Court finds that the terms are used consistently in the claims and are intended to have

 the same general meaning in each claim. The Court further finds that the specification explicitly

 states the difference between an “indoor” network and an “outdoor” work. As discussed above, an

 “indoor network” is “a network that broadcasts system ID information able to be received within

 an interior of a structure,” and an “outdoor wireless internet network” is “a wireless network that

 provides a different network path to internet connectivity than the indoor network.” Thus, the

 previous terms capture the difference between “indoors” and “outdoors.” Moreover, the terms

 “indoors” and “outdoors” by themselves are not terms of art, and should be given their plain and

 ordinary meaning. In addition, “indoors” and “outdoors” never appear in the body of Claim 1.




                                              Page 20 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 21 of 60 PageID #: 4086



 Instead, the terms only appear in the preamble of Claim 1 to indicate the general context of “a user

 moving indoors or outdoors.” Likewise, when the terms “indoors” and “outdoors” do appear in

 the body of a claim, they indicate a physical location of the user or terminal, which is the plain and

 ordinary meaning of the terms. See, e.g., ’728 Patent at Claim 12 (“when the user is located

 outdoors”), Claim 4 (“the terminal is located indoors . . . the terminal is located outdoors”), Claim

 5 (“the location of the terminal . . . has been changed from the indoors to the outdoors . . . the

 location of the terminal has been changed from the outdoors to the indoors.”).

        The Court rejects Defendants’ construction because it would improperly limit the “outdoor

 wireless internet network” to regions where indoor system ID information is not available. This

 would exclude from the scope of the claims an outdoor wireless internet network (such as a cellular

 network) that is present both “indoors” and “outdoors.” Defendants agree “that the patent allows

 the (wireless signals of the) indoor and outdoor networks to overlap in space.” (Dkt. No. 67 at 11.)

 Thus, Defendants’ proposal to construe “indoors” and “outdoors” as mutually exclusive is

 contradictory and confusing. Moreover, Defendants’ construction would also improperly exclude

 the QoS embodiment, which is the situation where the indoor network and outdoor wireless

 internet network are both available in the same region. The Court agrees that the patentee provided

 one possible indication of the differences between “indoors” and “outdoors.” ’728 Patent at 14:43-

 45. However, this difference is presented and defined in the context of an indoor network.

 Accordingly, the difference between “indoors” and “outdoors” is captured in the disputed terms

 “indoor network” and “outdoor wireless internet network.”

        Moreover, the patentee explicitly stated that “the term ‘indoors’ can mean any regions

 within a range capable of receiving the system ID information of the indoor network identical to

 that registered into the data communication terminal.” Id. at 14:40–43 (emphasis added). Stating




                                            Page 21 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 22 of 60 PageID #: 4087



 that a word “can mean” something is permissive language and is not an explicit definition. Simply

 stated, permissive language is not a clear intent to define a term. GE Lighting Solutions, LLC v.

 AgiLight, Inc., 2014 U.S. App. LEXIS 8202, *6 (Fed. Cir. May 1, 2014) (“The standards for

 finding lexicography and disavowal are exacting. To act as its own lexicographer, a patentee must

 ‘clearly set forth a definition of the disputed claim term,’ and ‘clearly express an intent to define

 the term.’) (citing Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir.

 2012)). Finally, in reaching its conclusion, the Court has considered the extrinsic evidence

 submitted by the Parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the terms “indoors” and “outdoors” will be given their

 plain and ordinary meaning.

                D. “indoor system ID information”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “indoor system ID           “information uniquely               “information identifying the
  information”                identifying the indoor network”     indoor gateway”

                      1. The Parties’ Positions

        The Parties agree that “indoor system ID information” is “identifying” information that

 allows the data communication to communicate with the indoor network. The Parties dispute

 whether the information should identify the indoor “network,” as Plaintiff proposes, or the indoor

 “gateway,” as Defendants propose. Plaintiff argues that the indoor system ID information allows

 the data communication terminal to identify and therefore access the indoor network. (Dkt. No. 62

 at 12 (citing ʼ728 Patent at 10:3–4, 11:37, 13:42–43, 14:26–27).) Plaintiff contends that the

 specification teaches that this identification is unique. (Id. (citing ’728 Patent at 8:52–55).)

 Plaintiff further argues that the specification consistently refers to the broadcasted indoor system




                                            Page 22 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 23 of 60 PageID #: 4088



 ID information as identifying the network. (Id. (citing ’728 Patent at 9:26–53, 11:24–25, 12:59–

 60, 14:41–42, 14:44–45).) According to Plaintiff, the purpose of the identification is to uniquely

 identify the indoor network because the data communication terminal must be able to distinguish

 the indoor network from other potentially available networks. (Id. at 13 (citing ʼ728 Patent at

 14:49–55; Dkt. No. 62-10 at ¶ 109).) Plaintiff also argues that a person of ordinary skill in the art

 would know the indoor wireless connection module could be a Wi-Fi module. (Id. (citing Dkt. No.

 62-10 at ¶¶ 112–113; Dkt. No. 62-5 at 185:12–23, 54:8–55:15, 251:8–13).) Plaintiff contends that

 Wi-Fi uses a service set identifier, or SSID, to uniquely identify the Wi-Fi network. (Id. (citing

 Dkt. No. 62-10 at ¶¶ 114–115, 117).)

         Defendants respond that the patentee again acted as his own lexicographer, explicitly

 stating that the indoor system ID information is “assigned” to the indoor gateway. (Dkt. No. 67 at

 12 (citing ’728 Patent at 8:52‒55).) Defendants contend that the specification explains that the

 indoor system ID information is broadcast on the indoor network. (Id.) According to Defendants,

 the specification does not ever say that the indoor system ID information identifies or is assigned

 to the indoor network. (Id. at 12-13 (citing ’728 Patent at 8:52‒55, 11:22‒25, 14:46‒48).)

 Defendants argue that the indoor system ID information identifies the hardware (indoor gateway)

 to distinguish the indoor gateway from other indoor gateways. (Id. at 13 (citing ’728 Patent at

 10:27‒30).) Finally, Defendants contend that Wi-Fi and 802.11, are never mentioned and are

 accused technologies in this case. (Id.)

         Plaintiff replies that Defendants rely on a single passage that describes indoor system ID

 information as assigned to the indoor gateway. (Dkt. No. 68 at 2.) Plaintiff contends that what the

 ID is assigned to and what it identifies are different things in this context. (Id.) Plaintiff argues that

 Defendants’ construction ignores and excludes every written description that states that the indoor




                                              Page 23 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 24 of 60 PageID #: 4089



 system ID identifies the indoor network. (Id. (citing ʼ728 Patent at 9:14–53, 11:24–25, 12:59–61,

 14:41–45).) Plaintiff also argues that Defendants attempt to run away from their own expert’s

 testimony that the indoor network and the claim recitation of wireless packet communication

 technology would encompass a Wi-Fi network. (Id. (citing Dkt. 67-14 at 54:8–55:15, 184:4–12).)

 Plaintiff contends that this demonstrates that its construction is consistent with the technical

 understanding in the art. (Id.) Finally, Plaintiff argues that its construction is not defined as Wi-Fi

 or SSID. (Id.)

                      2. Analysis

        The term “indoor system ID information” relates to asserted Claims 1-4, 12, and 14 of the

 ’728 Patent. The Court finds that the term is used consistently in the claims and is intended to have

 the same general meaning in each claim. The Court further finds that Plaintiff’s construction

 should be adopted. The intrinsic evidence indicates that the indoor system ID information allows

 the data communication terminal to identify and therefore access the indoor network. ʼ728 Patent

 at 10:3–4 (describing “the indoor system ID information”), 11:37 (same), 13:42–43 (same), 14:26–

 27 (same). The specification further teaches that this identification is unique:

        Further, the indoor gateway 100 includes an indoor wireless connection module C
        therein, and its own unique system ID, i.e., indoor system ID information, is
        assigned thereto.

 Id. at 8:52–55 (emphasis added). Moreover, the specification consistently refers to the broadcasted

 indoor system ID information as identifying the network. Id. at 9:26–53 (“If it determined that the

 registered system ID information of the indoor network is not received…”) (emphasis added),

 11:24–25 and 12:59–60 (referring to “system ID information of the indoor network”) (emphasis

 added), 14:41–42 and 14:44–45 (referring to “system ID information of the indoor network”)

 (emphasis added). Thus, the indoor system ID information is assigned to the indoor gateway and

 the indoor gateway broadcasts the indoor system ID information to uniquely identify the indoor


                                             Page 24 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 25 of 60 PageID #: 4090



 network. Indeed, the purpose of the identification is to uniquely identify the indoor network,

 because the data communication terminal must be able to distinguish the indoor network from

 other potentially available networks.

         Defendants argue that the patentee again acted as his own lexicographer by explicitly

 stating that the indoor system ID information is “assigned” to the indoor gateway. (Dkt No. 67 at

 12 (citing ’728 Patent at 8:52‒55).) The Court disagrees that the patentee acted as his own

 lexicographer. “To act as its own lexicographer, a patentee must ‘clearly set forth a definition of

 the disputed claim term’ other than its plain and ordinary meaning.” Thorner v. Sony Computer

 Entertainment America L.L.C., 669 F.3d 1362 (Fed. Cir. 2012) (quoting CCS Fitness, Inc. v.

 Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)). Defendants rely on a single passage that

 describes indoor system ID information as assigned to the indoor gateway. But what the ID is

 assigned to and what it identifies are different things in this context. This is not lexicography, it is

 just a description of how the equipment operates. Indeed, Defendants’ construction ignores the

 entirety of the written description that expressly states that the indoor system ID identifies the

 indoor network. ʼ728 Patent at 9:14–53, 11:24–25, 12:59–61, 14:41–45. Accordingly, the Court

 rejects Defendants’ construction. Finally, in reaching its conclusion, the Court has considered the

 extrinsic evidence submitted by the Parties, and given it its proper weight in light of the intrinsic

 evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the term “indoor system ID

 information” to mean “information uniquely identifying the indoor network.”




                                             Page 25 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 26 of 60 PageID #: 4091



                E. “the data communication terminal may be connected with the indoor
                   network if the registered indoor system ID information is received”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “the data                   This term has a plain and          “if the registered indoor system
  communication terminal      ordinary meaning to a person of    ID information is received, the
  may be connected with       ordinary skill in the art, and     communication connection of
  the indoor network if the   does not require construction.     the data communication terminal
  registered indoor system                                       may be always and automatically
  ID information is                                              switched from the outdoor
  received”                                                      wireless internet network to the
                                                                 indoor network, but only when
                                                                 the quality of the indoor network
                                                                 is better than that of the outdoor
                                                                 wireless internet network after it
                                                                 is checked whether the quality of
                                                                 the indoor network is worse than
                                                                 that of the outdoor wireless
                                                                 internet network”

                      1. The Parties’ Positions

        The Parties dispute whether the phrase “may be connected” should be construed as “may

 be always and automatically switched,” as Defendants propose. The Parties also dispute whether

 the construction of the disputed phrase should include the QoS embodiment. Plaintiff argues that

 a person of ordinary skill in the art would understand the phrase “may be connected” to indicate

 that the data communication terminal is capable of connecting with the indoor network if the

 registered indoor system ID information is received. (Dkt. No. 62 at 24-25 (citing Dkt. No. 62-10

 at ¶¶ 232–35).) According to Plaintiff, that is what the specification describes. (Id. at 25 (citing

 ʼ728 Patent at 1:24–27, 1:27–28, 2:56–57).)

        Regarding Defendants’ construction, Plaintiff argues that Defendants fail to proffer any

 reason why “connected” should be replaced with “switched.” (Id.) Plaintiff further argues that the

 concept of “automatically switched” is part of the construction for “roaming.” (Id.) Plaintiff also

 contends that Defendants’ proposal would confuse a jury by juxtaposing the conflicting descriptors

 of “may be” and “always.” (Id.) Finally, Plaintiff argues that Defendants also propose to inject the


                                           Page 26 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 27 of 60 PageID #: 4092



 QoS embodiment as a required limitation to the claim. (Id.)

         Defendants respond that the “present invention” is described as the data communication

 terminal connecting to the indoor network when it is located indoors, and connecting to the outdoor

 network when it is located outdoors. (Dkt. No. 67 at 20 (citing ’728 Patent at 1:8‒17, 12:24‒39).)

 Defendants argue that this is consistent with the Parties’ agreement that the specification describes

 an “indoor preferred” system and method. (Id. (citing Dkt. No. 62-10 at ¶ 60; Dkt. No. 67-2 at ¶

 27).) Defendants further argue that the specification’s description of the “present invention”

 requires the data communication terminal to connect to the outdoor network even when it is located

 indoors, if certain “abnormal” conditions regarding the indoor network are met. (Id. (citing ’728

 Patent at 11:1–6, 12:24‒39).) Defendants also contend that “may be connected” in this limitation

 refers to this lone scenario whereby the outdoor network is chosen over the indoor network when

 indoors. (Id. at 20-21.) Defendants argue that the specification also does not describe any situation

 whereby connecting to the indoor network is wholly permissive. (Id. at 21 (citing Dkt. No. 62-10

 at ¶ 39).)

         Plaintiff replies that the inclusion of “the present invention” does not mean that the claims

 should be limited to the QoS embodiment. (Dkt. No. 68 at 7.) According to Plaintiff, Defendants

 fail to cite any authority for this proposition, and the Federal Circuit has held to the contrary. (Id.

 (citing Absolute Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1336–37 (Fed. Cir. 2011)).)

                      2. Analysis

         The phrase “the data communication terminal may be connected with the indoor network

 if the registered indoor system ID information is received” relates to asserted Claims 4 and 5 of

 the ’728 Patent. The Court finds that the phrase should be given its plain and ordinary meaning. A

 person of ordinary skill would understand that the phrase “may be connected” indicates the data




                                             Page 27 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 28 of 60 PageID #: 4093



 communication terminal is capable of connecting with the indoor network, if the registered indoor

 system ID information is received. The specification describes this capability when it states that

 “a terminal . . . including a chip or device capable of making a connection with the internet.” ʼ728

 Patent at 1:24–27 (emphasis added), see also id. at 1:27–28 (“each terminal can be connected with

 the internet”) (emphasis added), 2:56–57 (“the user’s wireless internet terminal can be connected

 with an indoor wired LAN”) (emphases added). Indeed, Defendants agree that the phrase “is

 properly phrased to recite the capability of the claimed system.” (Dkt. No. 67 at 23.)

        Regarding Defendants’ construction, Defendants do not offer a persuasive reason why

 “connected” should be redrafted as “switched.” Moreover, it could be confusing to redraft the

 terms because “connect” and “switch” are recited as different claim terms. Indeed, as discussed

 above, the concept of “automatically switched” is part of the construction for “roaming.”

 Defendants’ construction is also confusing because it includes the conflicting descriptors of “may

 be” and “always.”

        Finally, Defendants also propose importing the QoS embodiment as a required limitation

 to the claim. According to Defendants, “the ‘present invention’ requires the data communication

 terminal to connect to the outdoor network even when it is located indoors, if certain ‘abnormal’

 conditions regarding the indoor network are met.” (Dkt. No. 67 at 20 (citing ’728 Patent at 1:8‒

 17, 12:24‒39).) The Court disagree with Defendants, because the “use of the phrase ‘the present

 invention’ does not ‘automatically’ limit the meaning of claim terms in all circumstances, and that

 such language must be read in the context of the entire specification and prosecution history.”

 Netcraft Corp. v. eBay, Inc., 549 F.3d 1394, 1398 (Fed. Cir. 2008); see also, Absolute Software,

 Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1336–37 (Fed. Cir. 2011) (no waiver of broader scope

 “where the references to a certain limitation as being the ‘invention’ are not uniform, or where




                                           Page 28 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 29 of 60 PageID #: 4094



 other portions of the intrinsic evidence do not support applying the limitation to the entire patent”).

        Here, the QoS embodiment is just that, an embodiment, and the claims should not be

 limited to this one embodiment. Especially given that other embodiments are disclosed. Indeed,

 the specification further confirms this by stating that “it merely illustrates the preferred

 embodiments of the present invention only by way of examples. Thus, the present invention should

 not be limited thereto.” ’728 Patent at 15:2–5. Finally, in reaching its conclusion, the Court has

 considered the extrinsic evidence submitted by the Parties, and given it its proper weight in light

 of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the phrase “the data communication terminal may be

 connected with the indoor network if the registered indoor system ID information is

 received,” will be given its plain and ordinary meaning.




                                             Page 29 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 30 of 60 PageID #: 4095



                 F. “by connecting with the outdoor wireless internet network if the
                    registered indoor system ID information is not received”

       Disputed Term                  Plaintiff’s Proposal                Defendants’ Proposal
  “by connecting with the      This term has a plain and            Indefinite.
  outdoor wireless internet    ordinary meaning to a person of
  network if the registered    ordinary skill in the art, and
  indoor system ID             does not require construction.
  information is not
  received”                    To the extent that this term
                               should be construed, its plain
                               and ordinary meaning is: “may
                               be connected with the outdoor
                               wireless internet network if the
                               registered indoor system ID
                               information is not received”

                               This term is not indefinite, does
                               not lack antecedent basis, and is
                               enabled and discernible in the
                               context of the claim. A person
                               of ordinary skill in the art
                               would understand the scope of
                               what is claimed.

                       1. The Parties’ Positions

        The Parties dispute whether the claim recites a method step within a system claim, and

 therefore indefinite under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir.

 2005). Plaintiff argues that a person of ordinary skill in the art would understand that this element

 recites a data communication terminal that is capable of connecting with the indoor network if the

 registered indoor system ID information is received, and is capable of connecting with the outdoor

 wireless internet network if the registered indoor system ID information is not received. (Dkt. No.

 62 at 26 (citing Dkt. No. 62-10 at ¶¶ 239–240).) Plaintiff contends that there is no authority that

 failing to abide by strict grammatical rules renders a claim indefinite. (Id. (citing Funai Elec. Co.

 v. Daewoo Elecs. Corp., 616 F.3d 1357, 1371–72 (Fed. Cir. 2010)).) Plaintiff further contends that

 the specification clearly informs a person of ordinary skill in the art as to what is meant. (Id. (citing



                                             Page 30 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 31 of 60 PageID #: 4096



 ʼ728 Patent at 3:30–35).) Plaintiff argues that Defendants’ expert conceded at his deposition that

 there was no indefiniteness as to the technical term itself. (Id. at 27 (citing Dkt. No. 62-5 at 216:7–

 9).)

        Defendants respond that Claim 1 recites a method step within a system claim, rendering it

 and its dependent claims indefinite under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d

 1377, 1383–84 (Fed. Cir. 2005). (Dkt. No. 67 at 23.) Defendants contend that this phrase is

 directed to the performance of an action by the terminal, and not to a capability. (Id.) According

 to Defendants, this renders the claim indefinite because it is “unclear whether infringement . . .

 occurs when one creates a[n infringing] system, or whether infringement occurs when the user

 actually uses [the system in an infringing manner].” (Id. (citing IPXL, 430 F.3d at 1384).)

 Specifically, Defendants argue that it is unclear whether a user infringes by creating the claimed

 system or when the step of “connecting” with an outdoor wireless internet network is performed.

 (Id. (citing Dkt. No. 67-3 at ¶ 44; Dkt. No. 67-14 at 215:7–21).)

        Defendants further contend that it is not the role of this Court to rewrite claims to save their

 validity. (Id. at 24.) Defendants argue that the facts here are parallel to those in Sound View

 Innovations, LLC v. Facebook, Inc., No. 16-CV-116, 2017 WL 2221177, at *10 (D. Del. May 19,

 2017), in which the court invalidated a claim as indefinite under IPXL. (Id.) According to

 Defendants, the patentee knew how to draft a limitation to recite a capability but did not. (Id.)

        Plaintiff replies that the claim’s recitation of “by connecting” describes the data

 communication terminal’s (DCT) capability of connecting to the outdoor wireless internet

 network. (Dkt. No. 68 at 7-8 (citing ʼ728 Patent at 3:30–35).) According to Plaintiff, the Federal

 Circuit found claims definite in nearly identical circumstances. (Id. at 8 (citing MasterMine

 Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1315–16 (Fed. Cir. 2017); HTC Corp. v. IPCom




                                             Page 31 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 32 of 60 PageID #: 4097



 GmbH, 667 F.3d 1270, 1273, 1277–78 (Fed. Cir. 2012)).) Plaintiff argues that Claim 1 does not

 recite a user’s act of connecting, which Plaintiff contends IPXL requires to render the claim a

 hybrid. (Id.) Plaintiff contends that the Federal Circuit finds that a system claim reciting a

 structural element (e.g., DCT) “performing” functions is not indefinite where the claim is clearly

 directed to structural capability. (Id.)

                       2. Analysis

         The phrase “by connecting with the outdoor wireless internet network if the registered

 indoor system ID information is not received” relates to asserted Claims 1–3, 5–7, and 9–11 of the

 ’728 Patent. The Court finds that Claim 1 does not recite a method step within a system claim.

 Specifically, Claim 1 recites the following related to the capabilities of the data communication

 terminal:

        a data communication terminal that includes an indoor wireless connection module
        and stores registered indoor system ID information, so that the data communication
        terminal may be connected with the indoor network if the registered indoor system
        ID information is received and by connecting with the outdoor wireless internet
        network if the registered indoor system ID information is not received

 ’728 Patent at Claim 1. Defendants concede that the phrase “may be connected with the indoor

 network if the registered indoor system ID information is received” is properly phrased to recite

 the capability of the claimed system. (Dkt. No. 67 at 23.) The Court finds that the term “by

 connecting” similarly describes the DCT’s capability of connecting to the outdoor wireless internet

 network, as disclosed by the specification. ʼ728 Patent at 3:30–35 (“[T]he data communication

 terminal may be connected with the indoor network if the registered indoor system ID information

 is received and may be connected with the outdoor wireless internet network if the registered

 indoor system ID information is not received”) (emphasis added). The Court recognizes that the

 disputed claim language is not exactly the same as the specification, but both phrases are parallel

 descriptions. Indeed, the claim is recited in conditional language that describes two of the DCT’s


                                            Page 32 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 33 of 60 PageID #: 4098



 capabilities depending on whether an indoor system ID is received.

        Defendants argue that Claim 1 recites a method step within a system claim, rendering it

 and its dependent claims indefinite under IPXL. (Dkt. No. 67 at 23.) Defendants are correct that

 “[a] single patent may include claims directed to one or more of the classes of patentable subject

 matter, but no single claim may cover more than one subject matter class.” IPXL, 430 F.3d at 1384.

 In IPXL, the Federal Circuit found that the respective claims were invalid because they claimed

 both an apparatus and use of the apparatus by a user. Id. In contrast to the claims in IPXL, Claim

 1 does not recite a user’s act of connecting, but instead recites the capability of the claimed system.

        Indeed, the Federal Circuit has found claims definite in similar circumstances. See

 UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 828 (Fed. Cir. 2016) (“[T]he claims do not

 reflect an attempt to claim both an apparatus and a method, but instead claim an apparatus with

 particular capabilities.”); HTC Corp. v. IPCom GmbH, 667 F.3d 1270, 1273, 1277–78 (Fed. Cir.

 2012) (distinguishing claims that “merely establish those functions as the underlying network

 environment in which the mobile station operates”). Accordingly, the Court finds that Defendants

 have failed to prove by clear and convincing evidence that the term is indefinite. Finally, in

 reaching its conclusion, the Court has considered the extrinsic evidence submitted by the Parties,

 and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the phrase “by connecting with the outdoor wireless

 internet network if the registered indoor system ID information is not received,” will be given

 its plain and ordinary meaning.




                                             Page 33 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 34 of 60 PageID #: 4099



                G. “location information”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “location information”      This term has a plain and           “information on a locational area
                              ordinary meaning to a person of     when the data communication
                              ordinary skill in the art, and      terminal is located outdoors, and
                              does not require construction.      indoor system ID information
                                                                  when the terminal is located
                              To the extent that this term        indoors”
                              should be construed, its plain
                              and ordinary meaning is:
                              “locational area or indoor
                              system ID information”

                      1. The Parties’ Positions

        The Parties dispute whether the term “location information” requires construction. Plaintiff

 argues that the specification describes “location information” as information on a locational area

 and indoor system ID information. (Dkt. No. 62 at 21 (citing ʼ728 Patent at 9:16–21, 4:24–25).)

 Plaintiff argues that the location register stores both indoor location (locational area) and indoor

 system ID information. (Id. (citing Dkt. No. 62-10 at ¶ 209).) Plaintiff contends that Defendants’

 construction requires storing only one or the other type of location information, which improperly

 excludes a preferred embodiment. (Id.)

        Defendants respond that the patentee once again acted as his own lexicographer for the

 term “location information.” (Dkt. No. 67 at 16.) According to Defendants, the specification

 consistently describes “location information” to mean information on a locational area when the

 data communication terminal is located outdoors, and indoor system ID information when the

 terminal is located indoors. (Id. (citing ’728 Patent at 3:48‒51, 9:16‒20).) Defendants further argue

 that nothing in their construction precludes storing both types of location information. (Id. at 17.)

 Defendants also argue that Plaintiff incorrectly equates “indoor location” to “locational area.” (Id.)

 Defendants contend that the quoted embodiment states that the indoor location includes the indoor

 system ID. (Id.) According to Defendants, Plaintiff is wrong that “the indoor system ID” and


                                            Page 34 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 35 of 60 PageID #: 4100



 “indoor location” are two different items. (Id.)

        Plaintiff replies that Defendants concede that a location register may store both locational

 area and indoor system ID information. (Dkt. No. 68 at 5.) Plaintiff argues that Defendants proffer

 no reason why the plain and ordinary meaning should be usurped. (Id.) According to Plaintiff,

 “there is no basis for Defendants to play lexicographer by citing a single description of one

 embodiment.” (Id.)

                      2. Analysis

        The term “location information” relates to asserted Claims 1-12 of the ’728 Patent. The

 Court finds that the term is used consistently in the claims and is intended to have the same general

 meaning in each claim. As discussed above, the claims are directed to internet network connecting

 and roaming. To accomplish this objective, “location information” is used, which includes

 information on a locational area or indoor system ID information. The specification states that

 “[i]n order to determine whether the wireless internet terminal is located indoors or outdoors, the

 wireless internet terminal determines whether ID information of an indoor system broadcasted

 from the indoor gateway is received, and in particular, whether the received ID information of the

 indoor system is equal to the stored ID information.” 728 Patent 3:16–22.

        Claim 1 further recites that the “location register” stores the “location information” that is

 used to determine the location of the data communication terminal. The specification discloses

 that “[w]hen the data communication terminal is located outdoors, the location information is

 information on a locational area; and when it is located indoors, the location information is indoor

 system ID information.” Id. at 3:48‒51. Likewise, the specification adds that “information stored

 in the location register 80 is information on a locational area when the data communication

 terminal is located outdoors. On the other hand, when the terminal is located indoors, it is indoor




                                            Page 35 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 36 of 60 PageID #: 4101



 system ID information.” Id. at 9:16‒20. Thus, the intrinsic evidence indicates that “location

 information” is “information on a locational area or indoor system ID information.”

        The Court rejects Defendants’ construction because it would appear to preclude storing

 both “location area” and “indoor system ID information.” Defendants argue that “[s]o long as

 information on a locational area is stored when the data communication terminal is located

 outdoors, and indoor system ID information is stored when the terminal is located indoors,

 AT&T’s construction is satisfied.” (Dkt. No. 67 at 17.) However, this condition is already recited

 in Claim 1.

        Specifically, Claim 1 recites “a data communication terminal that includes an indoor

 wireless connection module and stores registered indoor system ID information, so that the data

 communication terminal may be connected with the indoor network if the registered indoor system

 ID information is received and by connecting with the outdoor wireless internet network if the

 registered indoor system ID information is not received.” Accordingly, the Court finds that the

 term “location information” should be construed to mean “information on a locational area or

 indoor system ID information or both” Finally, in reaching its conclusion, the Court has considered

 the extrinsic evidence submitted by the Parties, and given it its proper weight in light of the

 intrinsic evidence.

                       3. Court’s Construction

        For the reasons set forth above, the Court construes the term “location information” to

 mean “information on a locational area or indoor system ID information or both.”




                                           Page 36 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 37 of 60 PageID #: 4102



                 H. “location register” and “the location register”

       Disputed Term                   Plaintiff’s Proposal                 Defendants’ Proposal
  “location register”           This term has a plain and             “register that records a current
                                ordinary meaning to a person of       location of a data
                                ordinary skill in the art, and        communication subscriber”
                                does not require construction.
  “the location register”       This term is not indefinite, does     Indefinite.
                                not lack antecedent basis, and is
                                enabled and discernible in the
                                context of the claim. A person
                                of ordinary skill in the art
                                would understand the scope of
                                what is claimed.

                      1. The Parties’ Positions

         The Parties dispute whether the term “location register” should be construed. The Parties

 also dispute whether the term “the location register” is indefinite. Plaintiff argues that a location

 register has a plain and ordinary meaning to a person of ordinary skill in the art. (Dkt. No. 62 at

 19 (citing Dkt. No. 62-10 at ¶¶ 188, 199).) Plaintiff also argues that the term “the location register”

 is not indefinite, because the body of Claim 1 clearly recites a location register (third element).

 (Id. at 19-20 (citing ʼ728 Patent at Claim 1, 15:31).) Plaintiff further argues that the next recitation

 of the location register therefore clearly refers to this location register. (Id. at 20.) Plaintiff contends

 that Defendants’ argument that “a location register” appears in the preamble is flawed, because

 antecedent basis is found in the body of the claim, not the preamble. (Id.)

         Plaintiff further argues that Defendants’ expert never opined that the claims failed to

 describe a structurally complete invention. (Id. (citing Dkt. No. 62-5 at 105:7–107:5).) According

 to Plaintiff, there is no confusion as to the technical understanding of “location register.” (Id.

 (citing Dkt. No. 62-10 at ¶¶ 187–191, 193–194, 196–199; Dkt. No. 62-5 at 101:8–11).) Plaintiff

 also contends that the specification provides ample descriptions establishing that this term is

 definite. (Id. at 21 (citing ʼ728 Patent at Abstract, 3:9–15, 3:39–46, 3:51–4:27, 4:23–24, 6:34–47,



                                               Page 37 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 38 of 60 PageID #: 4103



 6:47–53, 7:40–42, 7:44–50, 7:66–8:6, 8:31–43, 9:13–16, 9:17–20, 9:47–53, 9:54–67, 10:44–46,

 Figures 1a, 1b, 2, 3-6).) According to Plaintiff, Defendants’ expert proffers no analysis or opinion

 of these parts of the specification. (Id. (citing Dkt. No. 62-6 at ¶¶ 35–40; Dkt. No. 62-5 at 108:5–

 111:13).)

         Defendants respond that the specification describes the “location register” as a register that

 records a current location of a data communication subscriber. (Dkt. No. 67 at 15 (citing ’728

 Patent at 9:12‒15, 3:9‒13, 7:66‒8:3, 14:28‒31).) Defendants argue that the location register

 records the data communication subscriber’s location “in order to confirm as to whether the user

 of the wireless internet terminal is located indoors or outdoors.” (Id. (citing ’728 Patent at 3:9‒

 13).) According to Defendants, this is a highly technical term whose “agreed-upon” meaning

 should be provided to the jury. (Id. at 16.)

         Regarding the term “the location register,” Defendants argue that the term is indefinite.

 Defendants contend that Claim 1 recites “a location register” twice, once in the preamble and again

 in the body. (Id. at 24-25.) Defendants argue that Claim 1 recites two location registers, one of

 which must be part of the outdoor network with no limitation on its storage (preamble) and the

 other with no set association but that must store specific location information (body). (Id. at 25.)

 According to Defendants, the claim is not reasonably certain to a person of ordinary skill in the art

 how the second instance of “a location register” relates, if at all, to the first. (Id. (citing at Dkt. No.

 67-2 at ¶ 36).) Defendants also argue the final limitation of Claim 1 recites: “a router that

 determines the location of the data communication terminal stored in the location register.” (Id.)

 Defendants contend that it is unclear whether “the location register” is referring to the one recited

 in the preamble or in the third element of the body of the claims. (Id. at 25-26.) Defendants also

 contend that Dependent Claims 4, 5, and 6 similarly recite “the location register” without




                                              Page 38 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 39 of 60 PageID #: 4104



 specifying which of the “location registers” required by the independent claim they refer to. (Id.

 at 26.)

           Defendants also argue that the specification includes embodiments in which a location

 register is located in the outdoor network, as well as an embodiment in which a location register

 is located in an “external network.” (Id.) According to Defendants, the specification confirms that

 the “location register” introduced in the body of the claims and in the dependent claims may or

 may not be located in the outdoor network. (Id.) Defendants also contend that the preamble here

 is limiting because it provides antecedent basis for other terms in the body of the claim. (Id. at 26-

 27.) Finally, Defendants argue that “location register” by itself is amenable to construction, but

 the antecedent basis issue arises because there is ambiguity in the use of “the location register” in

 the claims. (Id.)

           Plaintiff replies that Defendants proffer no reason why any affirmative construction should

 be imported from the specification and embodiments. (Dkt. No. 68 at 4.) Plaintiff argues that

 Defendants want the preamble to be limiting so they can create an antecedent ambiguity for “the

 location register.” (Id.) Plaintiff contends that the body of the claim describes a structurally

 complete invention. (Id.) According to Plaintiff, a person of ordinary skill in the art would not be

 confused by antecedent basis or need the preamble to understand the invention. (Id. at 5.) Plaintiff

 argues that there is no ambiguous “third” network. (Id.) Plaintiff further contends that Claim 1 is

 a system claim that recites the required components. (Id.) According to Plaintiff, the system

 switches connections between two different recited networks, but does not preclude the presence

 of additional networks. (Id.) Plaintiff argues that there is no evidence or rationale to limit the claims

 to a particular embodiment’s design of the system for the location register. (Id.)




                                             Page 39 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 40 of 60 PageID #: 4105



                      2. Analysis

         The term “location register” relates to asserted Claims 1, 4–6, 12, and 14 of the ’728 Patent.

 The term “the location register” relates to asserted Claims 1–3, 5–7, and 9–11 of the ’728 Patent.

 The Court finds that the terms are used consistently in the claims and are intended to have the

 same general meaning in each claim. The Court further finds that the term “location register”

 should be construed to mean “register that records the location of the data communication

 terminal.” The specification states that “in order to connect with the outdoor wireless LAN

 network or to utilize a roaming service through the outdoor wireless LAN network, a current

 location of a mobile host, i.e. the data communication terminal, should be stored in the location

 register.” ’728 Patent at 9:12‒15, 3:9‒13, 7:66‒8:3, 14:28‒31. This is important because if the

 user moves outdoors and “the PDA 10 cannot receive the indoor system ID information

 broadcasted from the indoor gateway 100,” the PDA can “go through the authentication of the

 current location by the location register 80 to register its current location into the location register

 through the outdoor wireless internet network (step S67, S68, S69).” ’728 Patent at 14:26–32.

         The Court finds it necessary to provide a construction because it appears that the experts

 disagree on the plain and ordinary meaning of the term. Although Plaintiff argues that the experts

 do not dispute the term has a plain and ordinary meaning, Plaintiff also argues that its expert did

 not agree to Defendants’ construction. (Dkt. No. 68 at 4.) Accordingly, the Court construes the

 term to resolve the Parties’ dispute and clarify the term’s meaning for a jury. See O2 Micro Int'l v.

 Beyond Innovation Tech., 521 F.3d 1351, 1362-63 (Fed. Cir. 2008) (“When the parties present a

 fundamental dispute regarding the scope of a claim term, it is the court's duty to resolve it.”). The

 Court does not adopts Defendants’ construction in its entirety because it is limited to an

 embodiment (i.e., a subscriber network).




                                             Page 40 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 41 of 60 PageID #: 4106



        Defendants also argue that the term is indefinite because Claim 1 recites “a location

 register” twice. Specifically, “a location register” is recited in the preamble and in the body of the

 claim. According to Defendants, “[i]t is not reasonably certain to a POSA (1) whether the two

 location registers can, must, or must not be one and the same, and (2) whether subsequent

 references to ‘the location register’ in claim 1 and its dependents refer back to the first or second

 recitation of ‘a location register’ (or both).” (Dkt. No. 67 at 25.)

        The Court finds that the body of Claim 1 describes a structurally complete invention. The

 claim recites a location register in the body, which is the antecedent basis for the subsequent

 recitation of the location register. ’728 at 15:31, 15:35. A person of ordinary skill in the art would

 not be confused by antecedent basis or need the preamble to understand the invention. See Catalina

 Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 810 (Fed. Cir. 2002) (finding no preamble

 limitation because “applicant did not rely on this phrase to define its invention nor is the phrase

 essential to understand limitations or terms in the claim body.”).

        Specifically, the system recited in Claim 1 switches connections between two different

 networks, and does not preclude the presence of additional networks. For example, Figures 1a, 1b,

 and 2 illustrate multiple configurations with a location register in a home agent and/or foreign

 agent. The location register is operably connected to the router, BTS, and BSC. ’728 Patent at

 6:34–53, 7:44–50, 8:31–42. The specification further states that “[t]he location register 80 controls

 a path of the incoming messages or voice data transmitted to the internet 50.” Id. at 10:44–46; see

 also id. at Figures 3–6. One embodiment describes how the “location register may be a home agent

 or a foreign agent, and uses a mobile IPv4 or IPv6 address system in order to store the location.”

 Id. at 8:3–9. Accordingly, the Court finds that Defendants have failed to prove by clear and

 convincing evidence that the term is indefinite. Finally, in reaching its conclusion, the Court has




                                             Page 41 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 42 of 60 PageID #: 4107



 considered the extrinsic evidence submitted by the Parties, and given it its proper weight in light

 of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the term “location register” to mean

 “register that records the location of the data communication terminal.” The Court further

 finds that the term “the location register” is not indefinite.

                I. “the indoor wireless connection module”

       Disputed Term                  Plaintiff’s Proposal                Defendants’ Proposal
  “the indoor wireless         This term has a plain and            Indefinite.
  connection module”           ordinary meaning to a person of
                               ordinary skill in the art, and
                               does not require construction.

                      1. The Parties’ Positions

        The Parties dispute whether the term “the indoor wireless connection module” is indefinite

 for lacking sufficiently clear antecedent basis. Plaintiff argues that Claim 1 recites that the separate

 data communication terminal and separate indoor gateway includes an indoor wireless connection

 module. (Dkt. No. 62 at 28.) Plaintiff also argues that Figure 2 depicts a module in the terminal

 (“A”) and a module in the gateway (“C”). (Id.) Plaintiff contends that a person of ordinary skill in

 the art would readily understand wireless communications are made through these wireless

 connection modules. (Id. (citing Dkt. No. 62-10 at ¶¶ 251–254).)

        Defendants respond that Claim 1 recites “an indoor wireless connection module” in “a data

 communication terminal” and in “an indoor gateway.” (Dkt. No. 67 at 27.) Defendants argue that

 Claim 1 then recites that the “indoor gateway . . . makes wireless communications with the data

 communication terminal through the indoor wireless connection module.” (Id.) Defendants

 contend that it is not reasonably certain to a person of ordinary skill in the art to which of the two




                                             Page 42 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 43 of 60 PageID #: 4108



 recited indoor wireless connection modules the phrase “the indoor wireless connection module”

 refers. (Id. at 28 (citing Dkt. No. 67-2 at ¶¶ 41–43).) Defendants further argue that Dependent

 Claims 9 and 11 recite “the indoor wireless connection module” without specifying which of the

 two indoor wireless connection modules in Claim 1 is being referenced. (Id. (citing Dkt. No. 67-2

 at ¶ 44).) Defendants contend that the different paths of communication through either or both of

 the indoor wireless connection modules affects the claim scope. (Id. (citing ’728 Patent at 2:52‒

 54, 3:23‒46, Figure 2).)

        Defendants also argue that Plaintiff ignores the ambiguity in the claim language and

 arbitrarily chooses one of the multiple plausible interpretations. (Id.) Defendants contend that the

 issue is “not that the standalone term . . . is indefinite—rather, [the issue is] that the phrase ‘the

 indoor wireless connection module’ is indefinite in the context of the claims.” (Id. (citing Dkt. No.

 67-3 at ¶ 47).) Defendants also argue that Plaintiff improperly imports limitations from the

 specification. (Id.)

        Plaintiff   replies   that    Defendants’   entire   argument    rests   on   a   grammatical

 mischaracterization. (Dkt. No. 68 at 8-9.) Plaintiff argues that a person of ordinary skill in the art

 would readily understand that Claim 12 may include additional modules, and that Claim 15

 requires that each of the DCT and indoor gateway houses a connection module. (Dkt. No. 68 at

 9.) Plaintiff further contends that the indoor wireless connection module refers to the connection

 module recited in the immediately preceding line. (Id.)

                        2. Analysis

         The term “the indoor wireless connection module” relates to asserted Claims 1–3, 5–7, and

 9–11 of the ’728 Patent. The Court finds that the term is used consistently in the claims and is

 intended to have the same general meaning in each claim. The Court further finds that the term is




                                             Page 43 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 44 of 60 PageID #: 4109



 not indefinite, because it has sufficiently clear antecedent basis. Claim 1 recites that both the data

 communication terminal and the indoor gateway include “an indoor wireless connection module.”

 This is illustrated in Figure 2, which depicts a module in the data communication terminal (“A”)

 and a module in the indoor gateway (“C”).




 ’728 Patent at Figure 2 (highlighted added). The specification states the following regarding Figure

 2:

        The data communication terminal 10 is, for example, the PDA, the notebook PC,
        or the like. It includes an indoor wireless connection module A and a wireless LAN
        card B (or wireless packet connection module) therein, and stores information on
        at least one indoor system ID. Further, the indoor gateway 100 includes an indoor
        wireless connection module C therein, and its own unique system ID, i.e. indoor
        system ID information, is assigned thereto.

 Id. at 8:52–55. The specification further states that wireless communications are made through

 these wireless connection modules. See, e.g., Id. at 10:26–31 (“[I]f the PDA 10 is set to be in the

 Bluetooth mode, the PDA 10 is connected with the indoor gateway 100 in accordance with the

 indoor system ID information and makes wireless communications with the indoor gateway 100

 through the Bluetooth modules A, C (step 515).”); 11:56–59 (“[T]he PDA 10 is connected with

 the indoor network in accordance with the indoor system ID information and makes wireless



                                            Page 44 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 45 of 60 PageID #: 4110



 communications with the indoor gateway 100 through the Bluetooth modules A, C (step 525).”);

 12:1–5 (“[T]he indoor gateway 100 transmits the internet incoming service information to the

 PDA 10 through the Bluetooth modules C, A, so that the user can continuously use the internet

 service with the PDA 10 (step 527).”).

        Defendants do not dispute that a person of ordinary skill would understand that these

 modules facilitate wireless communications. Indeed, the specification states that “a Bluetooth

 module, a wireless LAN connection module, a wireless packet communication connection module,

 and the like may be used as the indoor wireless connection module.” Id. at 3:5–8. Instead,

 Defendants argue that “[i]t is not reasonably certain to a POSA to which of the two recited indoor

 wireless connection modules the phrase ‘the indoor wireless connection module’ refers.” (Dkt.

 No. 67 at 28.) Defendants also contend that “dependent claims 9 and 11 recite ‘the indoor wireless

 connection module’ without specifying which of the two indoor wireless connection modules in

 claim 1 is being referenced.” (Id.)

        The problems with Defendants’ argument is that it confuses what a claim requires versus

 what it may also comprise. See Crystal Semiconductor Corp. v. TriTech Microelecs. Int’l, 246

 F.3d 1336, 1348 (Fed. Cir. 2001) (“[T]he transition ‘comprising’ creates a presumption that the

 recited elements are only a part of the device, that the claim does not exclude additional, unrecited

 elements.”). Specifically, a person of ordinary skill in the art would understand that the indoor

 wireless connection module recited in claim 1 refers to the connection module recited in the

 immediately preceding lines. Moreover, nothing in the claims preclude additional modules, or

 communication through additional modules. As discussed above, the specification states that

 wireless communications can be made through both wireless connection modules. Accordingly,

 the Court finds that Defendants have failed to prove by clear and convincing evidence that the




                                            Page 45 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 46 of 60 PageID #: 4111



 term is indefinite. Finally, in reaching its conclusion, the Court has considered the extrinsic

 evidence submitted by the Parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

         For the reasons set forth above, the Court construes finds that the term “the indoor wireless

 connection module” is not indefinite, and will be given its plain and ordinary meaning.

                 J. “mobile IP”

      Disputed Term                  Plaintiff’s Proposal               Defendants’ Proposal
  “mobile IP”                 This term has a plain and           This term should have its
                              ordinary meaning to a person of     understood meaning at the time
                              ordinary skill in the art, and      of the application for the ’728
                              does not require construction.      patent, i.e., as set forth in RFC
                                                                  2002 (including updates RFC
                              This term is not indefinite, does   2290 and RFC 2794).
                              not lack antecedent basis, and is
                              enabled and discernible in the
                              context of the claim. A person
                              of ordinary skill in the art
                              would understand the scope of
                              what is claimed.

                      1. The Parties’ Positions

         The Parties dispute whether the term “mobile IP” refers to specific protocols or standards

 supporting mobility of data communication terminals. Plaintiff argues that Defendants’ basis for

 reading RFC 2002 into the claims is that the examiner cited a prior art reference, U.S. Patent. No.

 6,731,621 (“Mizutani”), which mentions RFC 2002. (Dkt. No. 62 at 22 (citing Dkt. No. 62-5 at

 61:8–62:7; Dkt. No. 62-6 at ¶ 30).) Plaintiff further argues that a reference does not control claim

 construction because it was cited by the Examiner. (Id.) Plaintiff contends that Mizutani is not

 cited or incorporated by reference in the specification, and “RFC 2002” is never mentioned in the

 patent. (Id.)

         Plaintiff also argues that the specification avoids naming a specific standard for mobile IP.




                                            Page 46 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 47 of 60 PageID #: 4112



 (Id. (citing ʼ728 Patent at 7:44–50; Dkt. No. 62-10 at ¶¶ 226–227).) Plaintiff contends that

 Defendants have proffered no evidence that RFC 2002 was the only mobile IP standard at the time

 of the invention. (Id. at 23 (citing Dkt. No. 62-5 at 76:15–20, 80:2–12).) Plaintiff further contends

 that RFC 2002 was only one of several mobile IP protocols envisioned at the time of the invention.

 (Id. at 23-24 (citing Dkt. No. 62-10 at ¶¶ 218–221, 228; Dkt. No. 62-5 at 72:7–13).) Finally,

 Plaintiff argues that Defendants’ construction is also deficient because it is unclear, and fails to

 give the jury any reasonable guidance. (Id. at 24.)

        Defendants respond that the term “mobile IP” in the specification refers to specific

 protocols or standards supporting mobility of data communication terminals. (Dkt. No. 67 at 17-

 18 (citing ’728 Patent at 7:44‒49, 9:13‒15).) According to Defendants, “mobile IP” must be

 limited to the standards/protocols in existence at the time of the ’728 Patent’s application. (Id. at

 18.) Defendants argue that “mobile IP” referred to a specific protocol standardized by the IETF

 (RFC 2002) and two supplements (RFC 2290 and RFC 2794). (Id. (citing Dkt. No. 67-2 at ¶ 29).)

 Defendants contend that Mizutani refers to RFC 2002 as “mobile IP.” (Id. (citing Mizutani at 1:47‒

 52). Defendants further contend that RFC 2002 was referred to as “Mobile IP” in many

 contemporaneous industry documents. (Id. (citing Dkt. No. 67-2 at ¶¶ 30, 31).)

        Defendants also argue that Plaintiff's expert admitted he was not able to provide any

 examples of any other mobile IP protocols that existed at the time of application for the ’728

 Patent. (Id. at 19 (citing Dkt. No. 67-5 at 233:1‒10, 235:22‒236:3, 228:4‒236:3).) Defendants

 argue that claims covering protocols or standards are limited to the versions that existed at the time

 of the claimed invention. (Id.) Defendants also contend that Plaintiff has not identified any mobile

 IPv6 protocols in existence when the application for the patent was filed. (Id.) Defendants argue

 that Plaintiff cannot generically claim all present and future iterations of anything that could be




                                            Page 47 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 48 of 60 PageID #: 4113



 described as “mobile IP.” (Id.)

        Plaintiff replies that Defendants know that their assertion that RFC 2002 was the only

 mobile IP protocol known to a person of ordinary skill in the art is factually inaccurate. (Dkt. No.

 68 at 5.) Plaintiff argues that Defendants cite no authority to override plain meaning when the

 specification never mentions the standard, and not one of the experts opines that the standard was

 the only understanding of the term. (Id.) Plaintiff contends that the ʼ728 Patent makes no reference

 to mobile IP standards, and does not require compliance with a standard. (Id.) According to

 Plaintiff, Defendants’ expert admitted that a person of ordinary skill in the art could implement

 mobile IP without relying on RFC 2002. (Id. at 6 (citing Dkt. No. 62-5 at 72:7–13; 83:12–14,

 84:17–85:14).) Plaintiff argues that “mobile IP” is a technical term of art to a person of ordinary

 skill in the art that is not exclusive to RFC 2002. (Id. at 7.)

                       2. Analysis

         The term “mobile IP” relates to asserted Dependent Claims 4 and 5 of the ’728 Patent. The

 Court finds that the term is used consistently in the claims and is intended to have the same general

 meaning in each claim. The Court further finds that the term should be given its plain and ordinary

 meaning. Dependent Claim 4 recites “wherein the data communication terminal informs the

 location register that the terminal is located indoors by registering its location into the location

 register using a mobile IP if the registered indoor system ID information is received.” The

 specification states the following regarding the use of a mobile IP service:

        The mobile IP supports mobility of the host by using mobile agents such as a
        foreign agent (FA) and a home agent (HA), periodic registration of the host's
        location by the home agent, and tunneling between the mobile agents or between
        the home agent and the mobile host. A unique IP address must be assigned to the
        mobile host (i.e. the data communication terminal) for using the mobile IP service.

 ’728 Patent at 8:7-13 (emphasis added). Accordingly, a person of ordinary skill in the art would

 understand that the plain and ordinary meaning of “using a mobile IP” includes using a unique IP


                                             Page 48 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 49 of 60 PageID #: 4114



 address.

           Defendants seeks to limit this term to one specific standard/protocol in existence at the

 time of the ’728 Patent’s application. (Dkt. No. 67 at 17-18.) According to Defendants, “mobile

 IP” referred to a specific protocol standardized by the IETF (RFC 2002) and two supplements

 (RFC 2290 and RFC 2794). (Id. at 18.) Defendants concede that the specification does not refer to

 RFC 2002 by name. (Id.) Instead, Defendants’ only basis for reading RFC 2002 into the claims is

 the examiner’s cite to Mizutani, which mentions RFC 2002. (Dkt. No. 62-5 at 61:8–62:7; Dkt. No.

 62-6 at ¶ 30.) From this tenuous reference, Defendants argue that claims covering protocols or

 standards are limited to the versions that existed at the time of the claimed invention. (Dkt. No. 67

 at 19.)

           The Court finds that a standard mentioned in a piece of prior art cited by the examiner does

 not limit the disputed term. As Defendants concede, Mizutani is not cited or incorporated by

 reference in the specification of the ’728 Patent, and “RFC 2002” is never mentioned in the

 specification of the ’728 Patent. (See, e.g., Dkt. No. 62-5 at 61:2–7, 63:12–21.) Simply stated,

 there is no indication that the patentee adopted the RFC 2002 protocol for mobile IP. The

 specification makes no reference to mobile IP standards, let alone RFC 2002, and does not require

 compliance with a standard. Moreover, Defendants’ construction is also deficient because it is

 unclear. Based on the evidence before the Court, RFC 2002 is a 79-page technical document. (See,

 e.g., Dkt. No. 62-7). Simply asserting that the term “mobile IP” should be construed “as set forth

 in” this document fails to give the jury any reasonable guidance. See, e.g., ESN, LLC v. Cisco Sys.,

 Inc., No. 5:08-CV-20-DF, Dkt. No. 102 at 17-18 (E.D. Tex. July 14, 2009) (declining to construe

 “SIP” (session initiation protocol) to mean “[SIP] as set forth in IETF RFC 2543”). Accordingly,

 the Court rejects Defendants’ construction. Finally, in reaching its conclusion, the Court has




                                             Page 49 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 50 of 60 PageID #: 4115



 considered the extrinsic evidence submitted by the Parties, and given it its proper weight in light

 of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the term “mobile IP” will be given its plain and ordinary

 meaning.

                K. “a second step of determining whether when indoor system ID
                   information is received by the data communication terminal and the
                   received indoor system ID information is identical to indoor system ID
                   information stored in the location register”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “a second step of           This term has a plain and           Indefinite.
  determining whether         ordinary meaning to a person of
  when indoor system ID       ordinary skill in the art, and
  information is received     does not require construction.
  by the data                 This term is not indefinite, does
  communication terminal      not lack antecedent basis, and is
  and the received indoor     enabled and discernible in the
  system ID information is    context of the claim. A person
  identical to indoor         of ordinary skill in the art
  system ID information       would understand the scope of
  stored in the location      what is claimed.
  register”

                                   1. The Parties’ Positions

        The Parties dispute whether the inclusion of “whether when” in the second step of Claim

 12 makes the claim indefinite. Plaintiff argues that a person of ordinary skill in the art would

 understand that this step determines whether (if) the indoor system ID information received by the

 data communication terminal is identical to the indoor system ID information stored in the location

 register, and makes that determination when the indoor system ID information is received by the

 data communication terminal. (Dkt. No. 62 at 28 (citing Dkt. No. 62-10 at ¶¶ 263–267; ʼ728 Patent

 at Abstract, 3:16–21, 3:67–4:5, 9:40–44, 10:1–9, 11:34–42, 12:59– 65).) Plaintiff further argues

 that the subsequent step (3) recites “if it is determined in the second step that the two of ID



                                           Page 50 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 51 of 60 PageID #: 4116



 information are equal to each other,” which informs a person of ordinary skill in that art that what

 is being determined is whether the received indoor system ID information is equal to the stored

 indoor system ID information. (Id. at 29.) Plaintiff contends that before the invention can

 determine whether the information is identical, it must have received the information to be

 compared. (Id.)

         Defendants respond that there is no indication whether the patentee intended to include the

 word “whether” or “when.” (Dkt. No. 67 at 30.) Defendants argue that it is not reasonably certain

 whether the limitation requires determining whether something (e.g., receiving system ID

 information) occurs (a binary determination) or when something occurs (a temporal

 determination), or both. (Id. (citing Dkt. No. 67-2 at ¶¶ 52, 53).) Defendants contend that the

 intrinsic record provides support for both embodiments. (Id. (citing ’728 Patent at 9:7–12, 3:32–

 34).)

         Defendants argue that a person of ordinary skill in the art would not know whether the

 limitation requires determining “when indoor system ID information is received by the data

 communication terminal,” in relation to the disclosed predetermined time period, or determining

 “whether indoor system ID information is received by the data communication terminal” was

 received at all. (Id.) Finally, Defendants argue that Plaintiff rewrites the term, and that it is not the

 Court’s job to fix indefiniteness. (Id.)

         Plaintiff replies that Defendants ignore the cited intrinsic evidence for the second step.

 (Dkt. No. 68 at 10.) Plaintiff argues that the specification and claims themselves inform a person

 of ordinary skill in the art that this step describes determining whether the received and stored

 indoor system ID information are identical when the information is received by the DCT. (Id.)

 Plaintiff contends that Defendants do not dispute that a person of ordinary skill in the art would




                                             Page 51 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 52 of 60 PageID #: 4117



 technically understand this step. (Id.)

                      2. Analysis

        The phrase “a second step of determining whether when indoor system ID information is

 received by the data communication terminal and the received indoor system ID information is

 identical to indoor system ID information stored in the location register” relates to asserted Claims

 12, 14, and 17–20 of the ’728 Patent. The Court finds that although the claim language is less than

 ideal, a person of ordinary skill in the art would understand that this step describes determining

 whether the received and stored indoor system ID information are identical when the information

 is received by the DCT. The third step in Claim 12 confirms this by reciting, “if it is determined

 in the second step that the two of ID information are equal to each other.” Likewise, the

 specification states that “[i]n order to determine whether the wireless internet terminal is located

 indoors or outdoors, the wireless internet terminal determines whether ID information of an indoor

 system broadcasted from the indoor gateway is received, and in particular, whether the received

 ID information of the indoor system is equal to the stored ID information.” ’728 Patent at 3:16–

 22, see also id. at Abstract, 9:40–44, 10:1–9, 11:34–42.

        To clarify the phrase for the jury, the Court construes the phrase to mean “a second step of

 determining whether the received indoor system ID information is identical to indoor system ID

 information stored in the location register when indoor system ID information is received by the

 data communication terminal.” This clarification is very similar to the specification’s statement

 that “a second step of determining whether the received indoor system ID information is identical

 to indoor system ID information stored in the location register when indoor system ID information

 is received by the data communication terminal” ’728 Patent at Abstract (emphasis added).

        Defendants argue that the inclusion of “whether when,” makes no sense and is therefore




                                            Page 52 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 53 of 60 PageID #: 4118



 indefinite. According to Defendants, “it is not reasonably certain whether the limitation requires

 determining whether something (e.g., receiving system ID information) occurs (a binary

 determination) or when something occurs (a temporal determination), or both.” (Dkt. No. 67 at

 30.) The Court disagrees. As discussed above, a person of ordinary skill in the art would

 understand that the second step determines whether the received indoor system ID information is

 identical to indoor system ID information stored in the location register when indoor system ID

 information is received by the data communication terminal. This construction is correct because

 it comports with the claim language and the specification. Funai Elec. Co. v. Daewoo Elecs. Corp.,

 616 F.3d 1357, 1372 (Fed. Cir. 2010) (“An ungainly claim is not thereby indefinite, when its

 meaning can be understood by a person experienced in the field of the invention, on review of the

 patent documents.”). Furthermore, the Court’s construction further clarifies the phrase for the jury.

 Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

 the Parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the phrase “a second step of

 determining whether when indoor system ID information is received by the data

 communication terminal and the received indoor system ID information is identical to

 indoor system ID information stored in the location register” to mean “a second step of

 determining whether the received indoor system ID information is identical to indoor system

 ID information stored in the location register when indoor system ID information is received

 by the data communication terminal.”




                                             Page 53 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 54 of 60 PageID #: 4119



               L. “a fourth step of connecting with the internet network by switching
                  connection of the data communication terminal from the outdoor wireless
                  internet network to the indoor gateway and making wireless
                  communications through the indoor gateway and an indoor wireless
                  connection module”

       Disputed Term                 Plaintiff’s Proposal                Defendants’ Proposal
  “a fourth step of           This term has a plain and           With respect to this limitation,
  connecting with the         ordinary meaning to a person of     this claimed “fourth step” must
  internet network by         ordinary skill in the art, and      always and automatically occur
  switching connection of     does not require construction.      upon completion of the claimed
  the data communication      This term is not indefinite, does   “third step,” but only when the
  terminal from the           not lack antecedent basis, and is   quality of the indoor network is
  outdoor wireless internet   enabled and discernible in the      better than that of the outdoor
  network to the indoor       context of the claim. A person      wireless internet network after it
  gateway and making          of ordinary skill in the art        is checked whether the quality of
  wireless                    would understand the scope of       the indoor network is worse than
  communications through      what is claimed.                    that of the outdoor wireless
  the indoor gateway and                                          internet network.
  an indoor wireless
  connection module”

                     1. The Parties’ Positions

        The Parties dispute whether the fourth step of Claim 12 must “always and automatically”

 occur upon completion of the claimed third step of Claim 12. The Parties also dispute whether the

 fourth step should include the QoS embodiment. Plaintiff argues that Claim 12 recites specific

 ordering when intended. (Dkt. No. 62 at 29.) Plaintiff contends that there is no express ordering

 of the third and fourth steps. (Id. at 29-30 (citing Dkt. No. 62-5 at 139:1–6, 141:1–6, 137:24–

 138:7; Dkt. No. 62-10 at ¶¶ 272–274).) Plaintiff argues that Claim 12 does not require that the

 fourth step must always and automatically occur upon completion of the third step, or impose an

 intervening QoS step (Id. at 30.) Plaintiff further argues that the claim does not preclude

 intervening steps, and Defendants’ construction improperly excludes permitted intervening steps

 and improperly imports limitations from the embodiments. (Id.)

        Defendants respond that the specification confirms that the claimed fourth step occurs after

 completion of the third step (Dkt. No. 67 at 21 (citing ’728 Patent at 10:9‒21, 11:34‒55, 13:8‒19,


                                           Page 54 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 55 of 60 PageID #: 4120



 14:14‒17, Figures 3‒6).) Defendants argue that if the fourth step need not occur following the

 third step, then the third step’s authentication and storing of the indoor location would be

 meaningless. (Id. (citing Dkt. No. 67-2 at ¶¶ 58‒60).) Defendants also contend that their

 construction does not preclude the occurrence of unclaimed operations between the third and

 fourth steps. (Id. at 22.) Finally, Defendants argue that the QoS embodiment is based on the quoted

 language in describing the “present invention.” (Id.)

        Plaintiff replies that there is no express ordering for the fourth step. (Dkt. No. 68 at 10.)

 Plaintiff argues that Dr. Kelley explained that “storing” (third step) may precede “switching” in

 some instances, but that is not always the case. (Id. (citing Dkt. No. 62-10 at ¶ 141; ’728 Patent at

 11:40–55).) Finally, Plaintiff contends that Defendants concede that they seek to import a QoS

 limitation from the specification, which the Federal Circuit prohibits. (Id.)

                      2. Analysis

        The phrase “a fourth step of connecting with the internet network by switching connection

 of the data communication terminal from the outdoor wireless internet network to the indoor

 gateway and making wireless communications through the indoor gateway and an indoor wireless

 connection module” relates to asserted Claims 12, 14, and 17–20 of the ’728 Patent. The Court

 finds that the fourth step must occur after and not before the third step. Regarding the fourth step,

 the specification states the following:

        According to the present invention for accomplishing the aforementioned objects,
        network paths (i.e. connection paths of a communication network) capable of
        connecting with the internet, a PSTN, or the like are switched depending on whether
        a user is located indoors or outdoors. That is, when the user is located indoors, a
        user’s wireless internet terminal is connected with an indoor-wired LAN through
        wireless communication module. Alternatively, when the user is located outdoors,
        the user’s wireless internet terminal is connected with an outdoor wireless internet
        network (a network which can be wirelessly connected with the internet) such as a
        wireless LAN network and a wireless packet network. Better communication
        quality with a lower cost is guaranteed to the user since the network connection can



                                            Page 55 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 56 of 60 PageID #: 4121



        be switched in accordance with the location or movement of the user. At this time,
        a roaming service is provided through an optimal network path depending on
        whether the user is located indoors or outdoors.

 ’728 Patent at 2:33–51. In describing the relationship between the third and the fourth step, the

 specification provides the flow chart illustrated in Figure 4, and states the following:

        At this time, the PDA 10 goes through authentication by the location register 80
        and registers its location into the location register 80 through the outdoor wireless
        LAN network.

        Then, if the user moves indoors while making internet data communications or after
        finishing the internet data communications, the PDA 10 receives the indoor system
        ID information broadcasted from the indoor gateway 100 (step S22).

        The PDA 10 compares the received indoor system ID information with the stored
        indoor network ID information to determine whether the PDA 10 has authority
        capable of using the indoor system. In addition, if it is determined that the received
        ID information is identical to the stored ID information, the location of the PDA 10
        is registered into the location register 80 after going through the authentication by
        the location register through the outdoor or indoor wireless LAN network in
        accordance with the mobile IP message.

        The location register 80 confirms from the registration data that the location of the
        user has changed from the outdoors to the indoors.

        If the PDA 10 has gone through the authentication of location registration, the PDA
        10 switches its own mode from the outdoor data communication mode to the
        Bluetooth mode (step S24).

        Then, the PDA 10 is connected with the indoor network in accordance with the
        indoor system ID information and makes wireless communications with the indoor
        gateway 100 through the Bluetooth modules A, C (step S25).

        Accordingly, data information transmitted from the PDA 10 is transferred to the
        indoor gateway 100 through the Bluetooth module A, and then, the indoor gateway
        100 transfers the information to the internet 50 (step S26).

 Id. at 11:30–63. Thus, the intrinsic evidence indicates that before the data communication terminal

 can be connected with the internet network (i.e., the fourth step) there must be an authentication

 of indoor location of the data communication terminal (i.e., the third step). Moreover, even if it

 was not expressly disclosed in the intrinsic evidence, it is common sense that the authentication



                                            Page 56 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 57 of 60 PageID #: 4122



 step must occur before the connecting step, otherwise the authentication step would be

 superfluous. That said, the Court rejects Defendants’ “always and automatically” language,

 because it implies that there can be no intervening unclaimed steps between the third and fourth

 steps.

          Finally, the Court rejects Defendants’ attempt to import the QoS embodiment into the

 method claim. As discussed above, the “use of the phrase ‘the present invention’ does not

 ‘automatically’ limit the meaning of claim terms in all circumstances, and that such language must

 be read in the context of the entire specification and prosecution history.” Netcraft, 549 F.3d at

 1398; see also, Absolute Software, 659 F.3d at 1336–37 (no waiver of broader scope “where the

 references to a certain limitation as being the ‘invention’ are not uniform, or where other portions

 of the intrinsic evidence do not support applying the limitation to the entire patent”). Here, the

 QoS embodiment is just an embodiment, and the claims should not be limited to this single

 embodiment. The specification further confirms this by stating that “it merely illustrates the

 preferred embodiments of the present invention only by way of examples. Thus, the present

 invention should not be limited thereto.” ’728 Patent at 15:2–5. Finally, in reaching its conclusion,

 the Court has considered the extrinsic evidence submitted by the Parties, and given it its proper

 weight in light of the intrinsic evidence.

                        3. Court’s Construction

          For the reasons set forth above, the Court finds that the fourth step is required to occur after

 and not before the third step. Otherwise, the plain and ordinary meaning applies. The Court

 expressly rejects Defendants’ “always and automatically” language, and also rejects reading the

 QoS embodiment into Claim 12.




                                              Page 57 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 58 of 60 PageID #: 4123



                M. “a seventh step of switching the connection of the data communication
                   terminal from the indoor gateway to the outdoor wireless internet
                   network and performing the first step again”

       Disputed Term                  Plaintiff’s Proposal                Defendants’ Proposal
  “a seventh step of           This term has a plain and           With respect to this limitation,
  switching the                ordinary meaning to a person of     this claimed “seventh step” must
  connection of the data       ordinary skill in the art, and      occur upon completion of the
  communication terminal       does not require construction.      claimed “sixth step.”
  from the indoor gateway      This term is not indefinite, does
  to the outdoor wireless      not lack antecedent basis, and is
  internet network and         enabled and discernible in the
  performing the first step    context of the claim. A person
  again”                       of ordinary skill in the art
                               would understand the scope of
                               what is claimed.

                        1. The Parties’ Positions

        The Parties dispute whether the seventh step of Claim 12 “must occur upon completion of

 the claimed ‘sixth step’” of Claim 12. Plaintiff argues the claim language neither requires that the

 seventh step must occur only upon completion of the sixth step, nor precludes intervening steps.

 (Dkt. No. 62 at 30.)

        Defendants respond that their construction for the “seventh step” clarifies that it must occur

 after the sixth step. (Dkt. No. 67 at 22.) Defendants argue that if the sixth and seventh steps were

 permitted to occur in reverse order, the claim would depart from the “present invention” and every

 embodiment. (Id. (citing ’728 Patent at 4:15‒22, 9:40‒44, 11:25‒29, 13:42‒60; Dkt. No. 67-2 at

 ¶¶ 61‒63). Finally, Defendants contend that their construction does not preclude intervening steps

 between the sixth and seventh step. (Id. (citing Dkt. No. 67-14 at 149:14‒153:17).)

        Plaintiff replies that Defendants point to no evidence that requires the specific ordering of

 the seventh step after the sixth step. (Dkt. No. 68 at 10.) According to Plaintiff, Defendants are

 effectively promoting the plain and ordinary meaning of these steps given their revised positions

 and caveats. (Id.)



                                            Page 58 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 59 of 60 PageID #: 4124



                         2. Analysis

        The phrase “a seventh step of switching the connection of the data communication terminal

 from the indoor gateway to the outdoor wireless internet network and performing the first step

 again” relates to asserted Claims 12, 14, and 17–20 of the ’728 Patent. The Court finds that the

 seventh step must occur after and not before the sixth step. In describing the relationship between

 the sixth and the seventh step, the specification provides the flow chart illustrated in Figure 5, and

 states the following:

         Then, if the user moves outdoors, the PDA 10 cannot receive the indoor system ID
         information broadcasted from the indoor gateway 100 (step S38).

         When the PDA 10 cannot receive the indoor system ID information, it is
         determined that the PDA 10 is located outdoors. Accordingly, the PDA 10
         transmits the mobile IP registration message to the outdoor mobile communication
         network and goes through the authentication of a current location by the location
         register 80 to register its current location (step S39).

         When the PDA 10 registers its location into the location register 80, the PDA 10
         switches its own mode to the outdoor communication mode (step S40).

         Then, the PDA 10 transmits the voice signals to the recipient through the outdoor
         wireless LAN network and receives the voice signals transmitted from the
         recipient through the outdoor wireless LAN network, so that the user and the
         recipient can continuously communicate with each other (step S41).

 ’728 Patent at 13:42–60. Thus, the intrinsic evidence indicates that before the data communication

 terminal can be switched from the indoor gateway to the outdoor wireless internet network (i.e.,

 the seventh step) there must be an authentication of an outdoor location of the data communication

 terminal (i.e., the sixth step). Again, even if it was not expressly disclosed in the intrinsic evidence,

 it is common sense that the authentication step must occur before the connecting step, otherwise

 the authentication step would be superfluous. That said, the Court rejects Defendants’ “must occur

 upon completion of the claimed ‘sixth step’” language, because it implies that there can be no

 intervening unclaimed steps between the sixth and seventh steps. Finally, in reaching its



                                             Page 59 of 60
Case 2:19-cv-00138-JRG Document 104 Filed 04/17/20 Page 60 of 60 PageID #: 4125



 conclusion, the Court has considered the extrinsic evidence submitted by the Parties, and given it

 its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court finds that the seventh step is required to occur

 after and not before the sixth step. Otherwise, the plain and ordinary meaning applies. The Court

 expressly rejects Defendants’ “must occur upon completion of the claimed ‘sixth step’” language.

          V.      CONCLUSION

        The Court adopts the constructions above for the disputed terms of the ’728 Patent.
   .
 Furthermore, the Parties should ensure that all testimony that relates to the terms addressed in this

 Order is constrained by the Court’s reasoning. However, in the presence of the jury the Parties

 should not expressly or implicitly refer to each other’s claim construction positions and should not

 expressly refer to any portion of this Order that is not an actual construction adopted by the Court.

 The references to the claim construction process should be limited to informing the jury of the

 constructions adopted by the Court.

      So ORDERED and SIGNED this 17th day of April, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                             Page 60 of 60
